Exhibit 10.14
Execution Version
LEASE AND LICENSE FINANCING
AND PURCHASE OPTION AGREEMENT
between
ARABICA FUNDING, INC.
and
CARIBOU COFFEE COMPANY, INC.
February 19, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. Definitions
    2  
SECTION 2. Agreement for Lease, License and Purchase Option Financing; Covenant
of Quiet Enjoyment
    19  
SECTION 3. Delivery and Acceptance of Assets
    20  
SECTION 4. Term
    20  
SECTION 5. End of Term Delivery of Assets
    20  
SECTION 6. Payments
    21  
SECTION 7. Net Lease and License
    21  
SECTION 8. Arabica’s Title; Grant of Security Interest
    22  
SECTION 9. Use of Assets; Compliance with Laws
    22  
SECTION 10. Maintenance and Repair of the Equipment
    22  
SECTION 11. Replacement of Parts; Alterations; Modifications and Additions
    23  
SECTION 12. Taxes.
    23  
SECTION 13. Assignment, Sublease, Sublicense or other Transfer
    25  
SECTION 14. Event of Loss; Obsolete and Worn Out Equipment
    26  
SECTION 15. Insurance
    27  
SECTION 16. Illegality
    27  
SECTION 17. General Indemnity
    27  
SECTION 18. Disclaimer
    29  
SECTION 19. Representations and Warranties
    29  
SECTION 20. Financial Covenants
    36  
SECTION 21. Affirmative Covenants
    36  
SECTION 22. Negative Covenants
    42  
SECTION 23. Events of Default
    46  
SECTION 24. Remedies Upon Default
    48  
SECTION 25. Arabica’s Right to Perform for the Company
    49  
SECTION 26. Further Assurances
    49  
SECTION 27. Transaction Costs, Fees and Expenses
    49  
SECTION 28. Notices
    49  
SECTION 29. Call Option
    50  
SECTION 30. Put Option
    51  
SECTION 31. Arabica Agents, Nominees or Representatives
    51  
SECTION 32. Miscellaneous
    51  
SECTION 33. Payments, Set-Off and Subordination
    52  
SECTION 34. Waiver of Jury Trial
    52  
SECTION 35. Effect on Prior Agreement
    53  

i 



--------------------------------------------------------------------------------



 



         
Schedules
       
 
       
1
  -   Quarterly Dates
1(i)
  -   Financial Statements
2(a)
  -   Equipment and Intangible Assets
3
  -   Registration or Licensing Exceptions
6(a)
  -   Rent
19(i)
  -   Intellectual Property Exceptions
19(o)
  -   Capital Stock of Restricted Group
19(p)
  -   Environmental Exceptions
19(r)(i)
  -   UCC Filing Jurisdictions
19(r)(ii)
  -   Real Property; Leasehold Interests
19(t)
  -   Stores and Material Agreements
19(u)(i)
  -   Indebtedness to Remain Outstanding
19(u)(ii)
  -   Liens to Remain Outstanding
22(g)(ii)
  -   Existing Investments
22(i)
  -   Affiliate Agreements
 
       
Exhibits
       
 
       
A
  -   Form of Compliance Certificate
B
  -   Form of Supplement
C
  -   Form of Subsidiary Certificate

ii 



--------------------------------------------------------------------------------



 



LEASE AND LICENSE FINANCING
AND PURCHASE OPTION AGREEMENT
     THIS LEASE AND LICENSE FINANCING AND PURCHASE OPTION AGREEMENT (as
supplemented, amended, modified, restated or replaced from time to time, this
“Agreement”), dated as of February 19, 2010 is made by and between ARABICA
FUNDING, INC., a Delaware corporation (“Arabica”) and CARIBOU COFFEE COMPANY,
INC., a Minnesota corporation (the “Company”).
     WHEREAS, Arabica and the Company are parties to that certain Second Amended
and Restated Asset Purchase Agreement, dated as of June 29, 2004 (the “2004
Asset Purchase Agreement”), pursuant to which the Company has sold to Arabica
from time to time certain tangible and intangible assets identified therein; and
     WHEREAS, Arabica and the Company are parties to that certain Second Amended
and Restated Lease and License Financing and Purchase Option Agreement, dated as
of June 29, 2004 (the “2004 Agreement”), relating to tangible and intangible
assets purchased by Arabica pursuant to the 2004 Asset Purchase Agreement;
     WHEREAS, pursuant to the 2004 Agreement, Arabica has leased and licensed
such tangible and intangible assets to the Company;
     WHEREAS, pursuant to the 2004 Agreement and that certain Second Amended and
Restated Call Option Letter, dated as of June 29, 2004 (the “2004 Call Option
Letter”), Arabica has granted to the Company an option to purchase such tangible
and intangible assets on the terms therein specified;
     WHEREAS, pursuant to the 2004 Agreement and that certain Second Amended and
Restated Put Option Letter, dated as of June 29, 2004 (the “2004 Put Option
Letter”), the Company has granted to Arabica the right to require the Company to
purchase such tangible and intangible assets on the terms therein specified;
     WHEREAS, Arabica and the Company propose to enter into the Asset Purchase
Agreement (as defined herein) in substitution for, and in replacement of, the
2004 Asset Purchase Agreement;
     WHEREAS, pursuant to the Asset Purchase Agreement, the Company may propose
to sell additional tangible and intangible assets from time to time to Arabica
and may seek to have Arabica purchase such assets and thereafter lease and
license such assets to the Company hereunder;
     WHEREAS, Arabica and the Company propose to enter into this Agreement to
permit the leasing and licensing of such additional assets to the Company, and
this Agreement is intended to be a substitute for, and to replace, the 2004
Agreement;
     WHEREAS, Arabica and the Company propose to enter into the Call Option
Letter and the Put Option Letter (each as defined herein) and to make such
additional assets subject thereto, as applicable, and the Call Option Letter and
Put Option Letter are intended to be substitutes for, and to replace, the 2004
Call Option Letter and the 2004 Put Option Letter, respectively;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Arabica and the Company agree, as
of the date hereof, to enter into this Agreement as a substitute for, and to
replace, the 2004 Agreement, as herein provided.

 



--------------------------------------------------------------------------------



 



     SECTION 1. Definitions.
     (a) Unless the context otherwise requires, the following capitalized terms
shall have the following meanings for all purposes of this Agreement and shall
be equally applicable to both the singular and the plural forms of the terms
herein defined:
     “Acquisition Cost” means the acquisition cost amount specified in the
notice of offer executed from time to time in connection with the Asset Purchase
Agreement (subject to reduction as a result of any payment of Acquisition Cost
hereunder, under the Call Option Letter or under the Put Option Letter), which
sum shall not exceed at any time the Reference Amount.
     “Acquisition Target” means any Person or any division of a Person the
outstanding Capital Stock or the assets of which are proposed to be acquired by
the Company or any Wholly-Owned Subsidiary Guarantor in connection with a
Permitted Acquisition.
     “Acquisition Transaction” means any acquisition of all or substantially all
of the assets or Capital Stock of any Person or any division thereof.
     “Administrative Services Agreement” means the Management Agreement, dated
as of December, 2000, between Arabica and Global Securitization Services, LLC, a
Delaware limited liability company, as in effect on the Commencement Date.
     “Affiliate” means as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
     “Applicable Margin” means at any time, for purposes of determining the
Rental Rate by reference to the Base Rate, one and one-quarter (1.25%) percent
per annum and for purposes of determining the Rental Rate by reference to the
Eurodollar Rate, two and three-quarters (2.75%) percent per annum.
     “Asset Purchase Agreement” means that certain Asset Purchase Agreement,
dated as of the date hereof, between the Company and Arabica.
     “Assets” means the Equipment and the Intangible Assets.
     “Available Amount” means on any day the amount by which the Reference
Amount exceeds the unpaid Acquisition Cost on such day.
     “Bank Products” any one or more of the following financial products or
accommodations provided from time to time by the Reference Bank or any of its
affiliates to the Company or any of its Subsidiaries: (i) products under Swap
Agreements and similar interest rate hedging arrangements, (ii) credit cards,
(iii) credit card processing services, (iv) debit cards, (v) stored value cards,
(vi) purchase cards (including so-called “procurement cards” or “P-cards”), or
(vii) cash management or related services including treasury, depository, return
items, overdraft, controlled disbursement, merchant store value cards,
e-payables services, electronic funds transfer, interstate depository network,
automatic clearing house transfer (including the Automated Clearing House
processing of electronic funds transfers through the direct Federal Reserve
Fedline system) and other cash management arrangements. For

- 2 -



--------------------------------------------------------------------------------



 



purposes of clarification, it is the intention of the Restricted Group not to
enter into Bank Products or other financing transactions or obligations that are
not acceptable under Islamic Shari’ah principles.
     “Base Rate” means for any day, the cost to Arabica of funding itself in
relation to this Agreement at such times when the Eurodollar Rate is unavailable
or Arabica determines that the Eurodollar Rate does not accurately reflect the
cost of its funding. Such cost to Arabica of funding itself shall correspond to
a fluctuating rate per annum equal to the highest of (a) the Federal Funds
Effective Rate as of the close of business on the immediately preceding Business
Day plus 1.5%, (b) the rate of interest in effect for such day as publicly
announced from time to time by the Reference Bank as its “opening prime rate”
and (c) the Eurodollar Base Rate determined for a one month period plus 1.5%
commencing on such date or, if such date is not a Business Day, on the
immediately preceding Business Day. The “opening prime rate” is a rate set by
the Reference Bank based upon various factors including the Reference Bank’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by the Reference
Bank shall take effect at the opening of business on the day specified in the
public announcement of such change.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, provided, that with respect to notices and determinations in connection
with, and payments in respect of, Rent when the Rental Rate component thereof is
determined based on the Eurodollar Rate, such day is also a day for trading by
and between banks in Dollar deposits in the interbank eurodollar market.
     “Call Option” shall have the meaning given to such term in the Call Option
Letter.
     “Call Option Letter” shall mean that certain Call Option Letter, dated the
date hereof, issued by Arabica to the Company.
     “Capital Expenditures” means, for any period, the aggregate of all amounts
expended or financed for the acquisition or leasing (pursuant to a capital
lease) of fixed or capital assets or additions to equipment (including
maintenance expenditures, build-out and new store expenditures, Pre-Opening
Expenses and other replacements, capitalized repairs and improvements during
such period) that should be capitalized under GAAP on a consolidated balance
sheet of such Person and its Subsidiaries.
     “Capitalized Lease Obligations” means, as to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
     “Cash Equivalents” means investments in checking or other similar current
accounts with banks or trust companies organized under the laws of the United
States or any state thereof that have capital and surplus of at least
$500,000,000 and that are insured by the Federal Deposit Insurance Corporation.
     “Change in Control” means for any reason:

- 3 -



--------------------------------------------------------------------------------



 



     (i) Holdings shall own of record less than 51% of the issued and
outstanding Capital Stock or voting power of the Company; or the Persons who own
all of the Capital Stock of Holdings on the date hereof having the ordinary
voting power to elect the Board of Directors of Holdings shall cease to own at
least 65% of such Capital Stock;
     (ii) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding the holders of Capital Stock of Holdings and the Company,
respectively, on the date of this Agreement, shall become, or obtain rights
(whether by means or warrants, options or otherwise) to become, the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the Exchange Act),
directly or indirectly, of more than 25% of the outstanding Capital Stock or
voting power of Holdings or the Company;
     (iii) during any period of 12 consecutive months, commencing after the date
of this Agreement, Continuing Directors shall cease for any reason other than
death or disability to constitute a majority of the directors of Holdings then
in office;
     (iv) the Company shall cease to own of record and beneficially 100% of the
issued and outstanding Capital Stock and voting power in each Person that is as
of the date hereof, or at any time hereafter becomes, a Wholly-Owned Subsidiary
of the Company unless otherwise permitted under the Lease/Purchase Documents);
     (v) GSS Holdings, Inc. or a corporate service company (or an affiliate
thereof) or a charitable trust (any such corporate service company, affiliate or
charitable trust to be reasonably acceptable to Arabica) shall cease to own of
record and beneficially 100% of the issued and outstanding Capital Stock and
voting power of Arabica on a fully diluted basis, or any member of the Board of
Directors of Arabica shall cease to be an Independent Director; or
     (vi) any Specified Change of Control shall occur.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Coffeehouse Level EBITDA Margin” means the “Coffeehouse Level EBITDA
Margin” for the Company and its Subsidiaries, calculated in the manner set forth
on the financial statements attached as Schedule 1(i).
     “Coffeehouse Level Sales” means the “Coffeehouse Level Sales” for the
Company and its Subsidiaries, calculated in the manner set forth on the
financial statements attached as Schedule 1(i).
     “Collateral” means all property now owned or hereafter acquired by any
member of the Restricted Group, upon which a Lien is purported to be created by
any Security Document.
     “Commencement Date” means the date of this Agreement.
     “Commonly Controlled Entity” means an entity, whether or not incorporated,
that is under common control with the Company within the meaning of Section 4001
of ERISA or is part of a group that includes the Company, as applicable, and
that is treated as a single employer under Section 414 of the Code.

- 4 -



--------------------------------------------------------------------------------



 



     “Company Guarantee and Security Agreement” means the Company Guarantee and
Security Agreement, dated as of the date hereof, among the Company, Holdings,
each of their respective Subsidiaries and Arabica.
     “Company Leasehold Mortgage” means the Leasehold Mortgage by the Company in
favor of Arabica covering the Headquarters Building, in form and substance
reasonably satisfactory to Arabica.
     “Company Security Documents” means each of the Company Guarantee and
Security Agreement, the Company Leasehold Mortgage (when and if executed), any
Mortgage, Leasehold Security Document, and Intellectual Property Security
Agreement and all other security documents from time to time delivered to
Arabica to secure the obligations of the Company under this Agreement and the
other Lease/Purchase Documents.
     “Compliance Certificate” means a certificate duly executed by a Responsible
Officer, substantially in the form of Exhibit A.
     “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of
(a) the provision for Federal, state, local and foreign income taxes payable,
(b) Consolidated Financing Expense, (c) depreciation and amortization expense
(including amortization of debt acquisition cost), (d) Pre-Opening Expenses, and
(e) other non-recurring expenses reducing such Consolidated Net Income which do
not represent a cash item in such period or any future period (in each case of
or by the Company and its Subsidiaries for such period), and minus the following
to the extent included in calculating such Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits, and (ii) all non-cash items
increasing Consolidated Net Income (in each case of or by the Company and its
Subsidiaries for such period).
     “Consolidated EBITDAR” means, for any period, the sum of (a) Consolidated
EBITDA for such period, plus (b) Consolidated Rental Expense for the Company and
its Subsidiaries for such period, in each case determined on a consolidated
basis in accordance with GAAP.
     “Consolidated Financing Expense” means, for any period, the total financing
expense (including that attributable to Capital Lease Obligations and excluding
amortization of debt acquisition cost) of the Company and its Subsidiaries for
such period with respect to all outstanding Indebtedness of the Company and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of financing rates to the extent such net
costs are allocable to such period in accordance with GAAP). For purposes of
this Agreement, as to the Company and its Subsidiaries, Consolidated Financing
Expense shall include the Obligations. For purposes of clarification, it is the
intention of the Restricted Group not to incur any Consolidated Financing
Expense or other financial obligations that are not acceptable under Islamic
Shari’ah principles.
     “Consolidated Funded Indebtedness” means without duplication with respect
to the Company and its Subsidiaries, all Indebtedness of the Company and its
Subsidiaries with respect to any of the following: (i) the principal amount of
money borrowed (whether recourse or non-recourse), including all amounts payable
in connection therewith, (ii) obligations evidenced by a bond, debenture, note
or other like written obligation to pay money, (iii) Capital Lease Obligations,
(iv) obligations under conditional sales or other title retention agreements or
secured by any Lien, (v) the aggregate face amount of any letters of credit or
similar instruments (including reimbursement obligations with respect thereto),
(vi) the deferred unpaid purchase price of property or services, except trade
payables, accrued expenses and other similar liabilities incurred in the
ordinary course of business, (vii) Indebtedness relating to Swap

- 5 -



--------------------------------------------------------------------------------



 



Agreements, (viii) Indebtedness relating to sale-leaseback obligations, (ix) all
obligations of such Person under take or pay or similar arrangements or under
commodities agreements, (x) Disqualified Stock, (xi) the principal portion of
all obligations of such Person under synthetic leases, (xii) the Indebtedness of
any partnership or unincorporated joint venture in which such Person is a
general partner or a joint venturer, (xiii) the outstanding attributed principal
amount under any securitization transaction of such Person, (xiv) all
obligations that are immediately due and payable out of proceeds of or
production from property now or hereafter acquired by such Person and (xv) all
Guarantee Obligations of such Person in respect of any or all of the foregoing;
in each case determined on a consolidated basis in accordance with GAAP. The
aggregate amount of Consolidated Funded Indebtedness at any time shall include
all accrued amounts which have become due and payable but has not been paid
(whether or not capitalized) and the accreted amount of any debt issued with
original issue discount. For purposes of this Agreement, as to the Company and
its Subsidiaries, Consolidated Funded Indebtedness shall include the
Obligations. For purposes of clarification, it is the intention of the
Restricted Group not to incur any Consolidated Funded Indebtedness or other
financial obligations that are not acceptable under Islamic Shari’ah principles.
     “Consolidated Net Income” means, for any period, the consolidated net
income (or loss) of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Company or is merged into or consolidated with the
Company or any of its Subsidiaries, (b) the income (or deficit) of any Person
(other than a Subsidiary of the Company) in which the Company or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Company to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any
Lease/Purchase Document) or Requirement of Law applicable to such Subsidiary.
     “Consolidated Rental Expense” means, for any period, all obligations in
respect of base and contingent rent expensed during such period under any rental
agreements or leases of real or personal property (other than amounts owed to
Arabica under the Lease/Purchase Documents), excluding tenant allowance
amortization, all determined on a consolidated basis in accordance with GAAP.
     “Consolidated Senior Leverage Ratio” shall have the meaning given such term
in Section 20(a).
     “Continuing Directors” means the directors of Holdings on the Commencement
Date, and each other director, if, in each case, such other director’s
nomination for election to the board of directors of Holdings is recommended by
at least two thirds of the then Continuing Directors.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control Investment Affiliate” means, as to any Person, any other Person
that (a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
     “Default” means any of the events specified in Section 23, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

- 6 -



--------------------------------------------------------------------------------



 



     “Disposition” means, with respect to any property, any sale, lease, sale
and leaseback, assignment, conveyance, transfer or other disposition thereof,
excluding any such dispositions constituting the leasing or licensing of
property pursuant to the Lease/Purchase Documents. The terms “Dispose” and
“Disposed of” shall have correlative meanings.
     “Disqualified Stock” means, with respect to any Person, any Capital Stock
that by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable, in either case at the option of the holder
thereof) or otherwise (a) matures or is mandatorily redeemable pursuant to a
sinking fund obligation or otherwise, (b) is or may become redeemable or
repurchaseable at the option of the holder thereof, in whole or in part, or
(c) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Disqualified Stock, on or prior to, in the case of clause (a),
(b) or (c), the date that is 91 days after the date Final Rent Payment Date,
provided, however, that any Capital Stock that would not constitute Disqualified
Stock but for provisions thereof giving holders thereof the right to require
such Person to purchase or redeem such Capital Stock in cash upon the occurrence
of an “Asset Sale” or “Change of Control” (or similar terms having the same
meaning) occurring prior to the date that is 91 days after the Final Rent
Payment Date shall not constitute Disqualified Stock if:
     (x) the “asset sale” or “change of control” provisions applicable to such
Capital Stock are not more favorable to the holders of such Capital Stock than
the terms of this Agreement; and
     (y) any such requirement only becomes operative after compliance with such
terms of this Agreement and the other Lease/Purchase Documents.
     “Dollars” and “$” means dollars in lawful currency of the United States.
     “Domestic Subsidiary” means with respect to any Person, any Subsidiary of
such Person other than a Foreign Subsidiary.
     “Effective Date” means, as to the Assets identified on Schedule 2(a)
hereto, the Commencement Date and, as to any Assets identified in a Supplement,
the date of such Supplement.
     “Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
     “Equipment” means the equipment and other tangible assets described in
Schedule 2(a) hereto and any other items of Equipment made subject to this
Agreement by the execution and delivery of a Supplement, and all items of
equipment and other assets (including without limitation replacement Parts)
which may from time to time be incorporated in such equipment or other assets
described in Schedule 2(a) or subsequently made subject to this Agreement.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Eurocurrency Reserve Requirements” means, for any day, the aggregate
(without duplication) of the maximum rates (expressed as a decimal amount) of
reserve requirements in effect on such day (including basic, supplemental,
marginal and emergency reserves) under any regulations of the Board of Governors
of the Federal Reserve System or other Governmental Authority having
jurisdiction with respect thereto dealing with reserve requirements prescribed
for eurocurrency funding (currently referred

- 7 -



--------------------------------------------------------------------------------



 



to as “Eurocurrency Liabilities” in Regulation D of the Board of Governors of
the Federal Reserve System) maintained by a member bank of the Federal Reserve
System.
     “Eurodollar Base Rate” means with respect to each day during each Rent
Period in which the Rental Rate is determined with reference to the Eurodollar
Rate, the rate of interest, rounded upward to the nearest whole multiple of
one-sixteenth of one percent (0.0625%), quoted by the Reference Bank, from
Reuters LIBOR01 Screen or any successor thereto, as the London Inter-Bank
Offered Rate for deposits in Dollars for a one month period, subject to
availability, at approximately 9:00 a.m. California time on the date two
(2) Business Days prior to the beginning of such Rent Period.
     “Eurodollar Rate” means with respect to each day during each Rent Period in
which the Rental Rate is determined with reference to the Eurodollar Rate, a
rate per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):
Eurodollar Base Rate

1.00 — Eurocurrency Reserve Requirements
     “Event of Default” shall have the meaning given such term in Section 23.
     “Event of Loss” means (i) the occurrence of any one or more of the
following events with respect to two-thirds or more of the Equipment: (A) loss
of such Equipment or of the use thereof due to theft or disappearance during the
Term, (B) destruction, damage beyond repair, or rendition of such Equipment
unfit for normal use for any reason whatsoever either permanently or for longer
than a commercially reasonable period of time, (C) any damage to such Equipment
which results in an insurance settlement with respect to such Equipment on the
basis of a total loss, or (D) the permanent condemnation, confiscation, seizure,
or requisition of use or title to any Equipment by any governmental authority
under the power of eminent domain or otherwise; or (ii) the enforcement and
foreclosure by final, unappealable judicial determination, of any Lien created
solely by Arabica through no action, inaction or fault of the Company (other
than Permitted Liens in favor of Arabica) on two-thirds or more of the Assets,
the result of which is to permanently deprive the Company of the use of such
Assets.
     “Federal Funds Effective Rate” means for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Reference Bank from
three federal funds brokers of recognized standing selected by it.
     “Final Rent Payment Date” means February 19, 2013.
     “Foreign Subsidiary” means with respect to any Person, any Subsidiary of
such Person that is not organized or existing under the laws of the United
States of America, any state thereof, the District of Columbia or any territory
thereof.
     “GAAP” means generally accepted accounting principles in the United States
as in effect from time to time, except that for purposes of Section 20, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 19(a). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Company and Arabica agree to enter into

- 8 -



--------------------------------------------------------------------------------



 



negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Company’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Company and Arabica, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
     “Guarantee Obligation” means, as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined in
good faith by such Person.
     “Guarantors” means Holdings and the Subsidiary Guarantors.
     “Headquarters Building” means the premises located at 3900 Lakebreeze
Avenue North, Brooklyn Center, MN 55429.
     “Headquarters Lease” means that certain commercial lease dated as of
September 5, 2003 between Twin Lakes III LLC and the Company, as amended or
supplemented from time to time covering the Headquarters Building.
     “Hedging Agreement” means any commodity swap or other agreement designed to
protect against fluctuations in the price of coffee or coffee-related products.
For purposes of clarification, it is the

- 9 -



--------------------------------------------------------------------------------



 



intention of the Restricted Group not to enter into Hedging Agreements or other
financing transactions that are not acceptable under Islamic Shari’ah
principles.
     “Holdings” means Caribou Holding Company Limited, a Cayman Islands limited
liability company.
     “Improvement” has the meaning given to such term in Section 11.
     “Indebtedness” means of any Person at any date all obligations, contingent
or otherwise, that should be classified on such Person’s balance sheet as
liabilities or to which reference should be made by footnote, in each case in
accordance with GAAP, including, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than current trade
payables, accrued expenses and other similar liabilities incurred in the
ordinary course of such Person’s business), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements
(including reimbursement obligations thereunder), (g) the maximum redemption
price of all Disqualified Stock of such Person, (h) all Guarantee Obligations of
such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Section 23(e) only, all obligations of
such Person in respect of Swap Agreements. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor. For purposes of this Agreement,
as to the Company and its Subsidiaries, Indebtedness shall, without duplication,
include any and all amounts due (or required to be due) from time to time by the
Company to Arabica hereunder. For purposes of clarification, it is the intention
of the Restricted Group not to incur any Indebtedness or other financial
obligations that are not acceptable under Islamic Shari’ah principles.
     “Indemnified Party” shall have the meaning given to such term in
Section 17(a).
     “Independent Director” means, with respect to Arabica, an individual who
has not been (or was not) at the time of such individual’s appointment, and may
not have been at any time during the preceding five years (a) an equityholder
of, or an officer, director (other than with respect to such Independent
Director’s service as a director of Arabica), employee, supplier (other than GSS
Holdings, Inc., a Delaware corporation, and its Affiliates as a supplier of
services pursuant to the Administrative Services Agreement) or customer of
Arabica or its Affiliates, (b) a Person controlling any such equityholder,
supplier or customer, or (c) a member of the immediate family of any such
equityholder, officer, director, employee, supplier or customer or any other
equityholder of Arabica. As used in this definition, the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of Arabica, whether through ownership
of voting securities, by contract or otherwise.

- 10 -



--------------------------------------------------------------------------------



 



     “Insolvency” means, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent” has a corresponding meaning.
     “Intangible Assets” means all assets described in Schedule 2(a) hereto and
any other intangible asset made subject to this Agreement by the execution and
delivery of a Supplement, including any accretion of, or attribution of
additional rights to, any such assets.
     “Intellectual Property” means all rights, priorities and privileges
relating to intellectual property, whether arising under the United States,
multinational or foreign laws or otherwise, including copyrights, copyright
licenses, patents, patent licenses, trademarks, trademark licenses, technology,
know-how and processes, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.
     “Intellectual Property Security Agreement” shall have the meaning given to
such term in the Company Guarantee and Security Agreement.
     “Late Payment Rate” means a rate equal to the Rental Rate plus 2% (or, if
an Event of Default under Section 23(a) shall have occurred and then be
continuing, 3%).
     “Lease/Purchase Documents” means the Asset Purchase Agreement, this
Agreement, the Supplemental Agreement, the Put Option Letter, the Call Option
Letter, the Tax Matters Agreement, the Company Guarantee and Security Agreement,
Company Leasehold Mortgage (when and if executed) and each other document,
instrument or certificate delivered by Holdings and its Subsidiaries in
connection with any of the foregoing.
     “Leasehold Security Document” means a landlord consent and waiver (and, if
the applicable member of the Restricted Group holds its leasehold interest in
the relevant real property pursuant to a recorded instrument (in complete or
memorandum form), a leasehold assignment or leasehold mortgage), as may be
required by Arabica, in form and substance reasonably satisfactory to Arabica.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
     “Major Maintenance” has the meaning given to such term in Section 10.
     “Margin Stock” has the meaning specified in Section 19(k).
     “Material Adverse Effect” means a material adverse effect on (a) the
business, property, operations or condition (financial or otherwise) of the
Company and its Subsidiaries taken as a whole, (b) the validity or
enforceability of the material terms of this Agreement or any of the other
Lease/Purchase Documents, (c) the material rights or remedies of Arabica
hereunder or thereunder or (d) the ability of Holdings, the Company, any of
their Subsidiaries to fulfill their material obligations hereunder or
thereunder.
     “Materials of Environmental Concern” means any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.

- 11 -



--------------------------------------------------------------------------------



 



     “Mortgage” shall have the meaning given to such term in Section 21(i)(ii).
     “Multiemployer Plan” means a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
     “Net Cash Proceeds” means (i) in connection with any Asset Sale or Recovery
Event, the proceeds thereof in the form of cash and cash equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Company Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (ii) in connection with any
issuance or sale of Capital Stock or any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
     “New Store” means any Store not previously in existence at a location,
provided that a relocation of any Store within the same building, strip mall or
retail mall shall not be considered a New Store. Notwithstanding the foregoing
provision, the definition of New Store shall at all times be consistent with the
Company’s reporting of the opening of new Stores in all financial statements and
reports that any member of the Restricted Group makes to, or files with, the SEC
or provides to the holders of any class of its debt securities or public equity
securities.
     “New Store Commitment” means an enforceable obligation of the Company or
any of its Subsidiaries to lease, acquire, develop or open a New Store.
     “New York UCC” means the Uniform Commercial Code as from time to time in
effect in the State of New York.
     “Non-Excluded Taxes” shall have the meaning given such term in
Section 12(a).
     “Obligations” means any and all obligations and liabilities of the Company
to Arabica, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, (i) this Agreement, any other Lease/Purchase Document or any
other document made, delivered or given in connection herewith or therewith, and
(ii) any obligations and liabilities to the Reference Bank or any of its
affiliates relating to Bank Products; in each case whether on account of Rent,
Supplemental Payments, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including all fees, charges and disbursements of counsel
to Arabica that are required to be paid by the Company pursuant hereto).
     “Ordinary Maintenance” shall have the meaning given to such term in
Section 10.
     “Organizational Documents” means the corporate documents including, without
limitation, the rules and provision of law or the charter documents or by-laws
or shareholder agreements of any member of the Restricted Group.

- 12 -



--------------------------------------------------------------------------------



 



     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Lease/Purchase
Document.
     “Parts” means all appliances, parts, instruments, appurtenances,
accessories and miscellaneous property of whatever nature that may from time to
time be incorporated or installed in or attached to or otherwise made part of
the Equipment.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
     “Permitted Acquisition” means an Acquisition Transaction by the Company or
a Wholly-Owned Subsidiary Guarantor, subject to the fulfillment of the following
conditions:
     (i) the Company (a) shall have obtained the prior written approval of
Arabica, provided that no approval shall be required if, after giving effect to
the consummation of such Acquisition Transaction, the aggregate Total Purchase
Price for all Acquisition Transactions does not exceed $2,500,000 during any
fiscal year, and (b) shall have delivered to Arabica such documentation,
financial statements, and other documents or information as Arabica may request;
     (ii) Target EBITDA of the Acquisition Target for its most recently ended
four fiscal quarters shall exceed $1.00;
     (iii) all assets and properties acquired in connection with any such
Acquisition Transaction shall be free and clear of any Liens other than
Permitted Liens;
     (iv) as a result of the Acquisition Transaction, any new Subsidiary must be
a Wholly-Owned Subsidiary Guarantor, and the Restricted Group shall have
complied with all applicable provisions hereof and of the other Lease/Purchase
Documents, including the execution and delivery of such additional agreements,
instruments, certificates, opinions and other papers as Arabica may reasonably
require;
     (v) no Default or Event of Default shall have occurred and be continuing at
the time of, or shall reasonably be expected to result from, such Acquisition
Transaction;
     (vi) without limiting the generality of the foregoing, after giving effect
to such Acquisition Transaction, the Company shall be in compliance with the
provisions of Section 20, calculated on a pro forma basis after giving effect to
the Acquisition Transaction; and
     (vii) such Acquisition Transaction shall have been approved by the board of
directors (or equivalent body) of the Acquisition Target.
     “Permitted Liens” means:
     (i) Liens in favor of Arabica under the Lease/Purchase Documents;
     (ii) Liens for taxes, fees, assessments and other governmental charges to
the extent that payment of the same may be postponed or is not required in
accordance with the provisions of the Lease/Purchase Documents;

- 13 -



--------------------------------------------------------------------------------



 



          (iii) landlord’s and lessors’ Liens in respect of rent not in default
or Liens in respect of pledges or deposits under worker’s compensation,
unemployment insurance, social security laws, or similar legislation (other than
ERISA) or in connection with appeal and similar bonds incidental to litigation;
mechanics’, laborers’ and materialmen’s and similar Liens, if the obligations
secured by such Liens are not then delinquent or are released by appropriate
statutory release bonds; Liens securing the performance of bids, tenders,
contracts (other than for the payment of money); Liens in favor of the Reference
Bank in the nature of cash collateral securing obligations described in, and
permitted under, Section 22(a)(vi); and statutory obligations incidental to the
conduct of its business and that do not in the aggregate materially detract from
the value of its property or materially impair the use thereof in the operation
of its business;
     (iv) judgment Liens that shall not have been in existence for a period of
longer than 30 days after the creation thereof or, if a stay of execution shall
have been obtained, for a period longer than 30 days after the expiration of
such stay;
     (v) Liens in respect of Capital Lease Obligations and purchase money
obligations incurred within 90 days of purchase which in the aggregate do not
secure Indebtedness in excess of $1,000,000 (of which not more than $500,000 may
consist of existing capital leases) for new tangible personal property, other
than inventory, used in the business of the Company and its Subsidiaries,
provided that any such Liens shall not extend to property and assets not
financed by such capital lease or purchase money obligation and shall not secure
Indebtedness greater than the lesser of the cost or fair market value of such
tangible personal property so acquired;
     (vi) easements, rights of way, restrictions and other similar Liens
relating to real property and not interfering in a material way with the
ordinary conduct of business of the Company and its Subsidiaries or the value of
such real property; and
     (vii) Liens of assignments, subleases, licenses, sublicenses or other
transfers of the Company’s and its Subsidiaries’ rights or assets, in each case
to the extent permitted pursuant to Section 13.
     “Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
     “Plan” means, at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which the Company or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
     “Pledged Stock” means the Capital Stock pledged to Arabica pursuant to the
Company Security Documents.
     “Pre-Opening Expenses” means expenses incurred by any member of the
Restricted Group prior to the opening to the general public of a Store for
business, determined in accordance with GAAP.
     “Projections” shall have the meaning given such term in Section 21(b)(iii).
     “Properties” shall have the meaning given such term in Section 19(p)(i).
     “Put Option” shall have the meaning given such term in the Put Option
Letter.

- 14 -



--------------------------------------------------------------------------------



 



     “Put Option Letter” means that certain Put Option Letter, dated the date
hereof, issued by the Company to Arabica.
     “Qualified Investments” means (i) existing investments and, with Arabica’s
prior written consent (such consent not to be unreasonably withheld), additional
investments in Caribou MSP Airport, a Minnesota joint venture, (ii) existing and
additional investments in Caribou Acquisition Company, Inc., Caribou on
Piedmont, Inc. and Caribou Coffee Development Company, (iii) investments in
Wholly-Owned Subsidiaries formed, with the consent of Arabica, after the date
hereof, and (iv) Cash Equivalents.
     “Quarterly Dates” means the dates set forth on Schedule 1 and the last day
of each fiscal quarter of the Company thereafter.
     “Recovery Event” means any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any member of the Restricted Group, or any receipt by any member of
the Restricted Group of any amount as a refund of any Tax or Other Tax.
     “Reference Amount” means on any day an amount equal to $15,000,000 (or
$25,000,000, if so increased by Arabica and the Company pursuant to an amendment
to this Agreement) as such amount may be reduced from time to time as follows:
the Company shall have the right, upon not less than three Business Days’ notice
to Arabica, to reduce the Reference Amount by any amount at least equal to
$1,000,000, or a whole multiple thereof (or any amount which would have the
effect of reducing the Reference Amount to zero); provided that no such
reduction of the Reference Amount shall be permitted if, after giving effect
thereto and to any payments under the Call Option Letter made on the effective
date thereof, the unpaid Acquisition Cost would exceed the Reference Amount as
so reduced; provided further that any such reduction shall be in an amount equal
to, and shall reduce permanently the Reference Amount then in effect.
     “Reference Bank” means Wells Fargo Bank, N.A., or any successor thereto.
     “Reference Period” means each period of four consecutive fiscal quarters of
the Company ending on each Quarterly Date on or after the Commencement Date.
     “Registered Holder” shall have the meaning given such term in
Section 13(b).
     “Regulation U” means Regulation U (12 CFR Part 221) of the Board as in
effect from time to time.
     “Reinvestment Deferred Amount” means with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any member of the Restricted
Group in connection therewith that, as a result of the delivery of a
Reinvestment Notice, are not used for purposes of funding the Recovery Event
Purchase Price (as defined in the Put Option Letter) upon exercise by Arabica of
its Recovery Event Option (as defined in the Put Option Letter).
     “Reinvestment Event” means any Recovery Event in respect of which the
Company has delivered a Reinvestment Notice.
     “Reinvestment Notice” means a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Company (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of a Recovery Event to
acquire or repair assets useful in its business.

- 15 -



--------------------------------------------------------------------------------



 



     “Rent” means the amounts payable during the Term pursuant to Section 6 of
this Agreement and Schedule 6(a).
     “Rent Payment Date” means each Quarterly Date occurring on or prior to the
Final Rent Payment Date, and the Final Rent Payment Date.
     “Rent Period” means the period commencing on the Commencement Date and
ending on the first Rent Payment Date occurring after the date hereof, and
thereafter the consecutive periods commencing on each Rent Payment Date and
ending on the next occurring Rent Payment Date, provided that:
     (i) the first Rent Period for any Assets that are added to this Agreement
pursuant to a Supplement will commence on the effective date of such Supplement
and end on the next occurring Rent Payment Date;
     (ii) any Rent Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Rent Period
shall end on the immediately preceding Business Day;
     (iii) any Rent Period that begins on the last Business Day of a calendar
month (or on a day for which there is not a numerically corresponding day in the
calendar month at the end of such Rent Period) shall, subject to clause
(iv) below, end on the last Business Day of a calendar month; and
     (iv) any Rent Period that would otherwise end after the Final Rent Payment
Date shall end on the Final Rent Payment Date.
     “Rental Rate” shall have the meaning given to such term in Section 1(b) of
Schedule 6(a).
     “Reorganization” means with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
     “Replacement” shall have the meaning given to such term in Section 11.
     “Required Alteration” shall have the meaning given to such term in
Section 11.
     “Requirement of Law” means, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of the Company, but in any event, with respect to
financial matters, the chief financial officer of the Company.
     “Restricted Group” means the Company, each of its Subsidiaries and
Holdings, each of which is referred to as a “member” of the Restricted Group.

- 16 -



--------------------------------------------------------------------------------



 



     “Restricted Payments” means any distribution or payment of cash or
property, or both, directly or indirectly to the holder of any Capital Stock or
to any Affiliates of any such holder for any reason whatsoever, including
without limitation, salaries, loans, debt repayment, consulting fees, management
fees, expense reimbursements and dividends, distributions, put, call or
redemption payments and any other payments in respect of such Capital Stock;
provided, however, that Restricted Payments shall not include reasonable and
customary salaries paid to employees of the Company or any of its Subsidiaries
for actual services rendered and reimbursements of bona fide out of pocket
business expenses made to such employees and to other holders of any equity
interest of the Company.
     “SEC” means the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
     “Single Employer Plan” means any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
     “Solvent” means, when used with respect to any Person, means that, as of
any date of determination, (i) the amount of the “present fair saleable value”
of the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (ii) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (iii) such Person will not
have, as of such date, an unreasonably small amount of capital with which to
conduct its business, and (iv) such Person will be able to pay its debts as they
mature. For purposes of this definition, (x) “debt” means liability on a
“claim”, and (y) “claim” means any (I) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (II) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.
     “Specified Change of Control” means a “Change of Control” (or any other
defined term having a similar purpose) as defined in any organizational document
of Holdings or any agreement relating to the Capital Stock of Holdings or the
Company.
     “Specified Foreign Jurisdiction” means any country other than the United
States in which the Company’s annual revenues or profits (excluding revenues and
profits derived from franchising and similar licensing agreements or mail-order
business) exceed $500,000.
     “Store” means any store, kiosk, or other retail unit, including without
limitation, any New Store, which is owned or controlled directly or indirectly
by the Company or any of its Subsidiaries.
     “Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Company. For purposes of clarification,
as of the date hereof, Caribou MSP Airport, a Minnesota joint venture, shall not
be considered to be a Subsidiary of the Company or Holdings. Notwithstanding
anything in this Agreement to the contrary, Caribou Coffee Charitable

- 17 -



--------------------------------------------------------------------------------



 



Foundation, a Minnesota not-for-profit corporation, shall not be deemed a
Subsidiary of the Company so long as it maintains its not-for-profit status and
is not consolidated on the Company’s financial statements.
     “Subsidiary Guarantor” means each Domestic Subsidiary of the Company.
     “Supplement” has the meaning specified in Section 2(b).
     “Supplemental Agreement” means that certain Supplemental Agreement, dated
as of the date hereof, between Arabica and the Company.
     “Supplemental Payments” means all amounts, liabilities and obligations
which the Company assumes or agrees to pay hereunder to Arabica, including
without limitation indemnity payments, but excluding payments of Rent and
payments made under the Call Option Letter or the Put Option Letter.
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions. For purposes of
clarification, it is the intention of the Restricted Group not to enter into
Swap Agreements or other financing transactions that are not acceptable under
Islamic Shari’ah principles.
     “Target EBITDA” means, for any period, as to an Acquisition Target (or
consolidated, combined or related group of Acquisition Targets), net income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such net income for such period, the sum of (a) income tax
expense, (b) interest expense, and (c) depreciation and amortization expense,
all calculated in accordance with generally accepted accounting principles
consistently applied.
     “Tax” shall have the meaning given such term in Section 12.
     “Tax Matters Agreement” means that certain Tax Matters Agreement, dated as
of the date hereof, between Arabica and the Company.
     “Term” shall have the meaning given to such term in Section 4.
     “Third Rent Component” shall have the meaning given such term in
Section 1(c) of Schedule 6(a).
     “Third Rent Component Rate” means one-half (0.50%) percent per annum.
     “Total Purchase Price” means with respect to any Acquisition Transaction,
all cash and non-cash consideration, including without limitation the amount of
Indebtedness assumed by the buyer and the amount of Indebtedness evidenced by
notes issued by the buyer to the seller, the maximum amount payable in
connection with any deferred purchase price obligation (including without
limitation any earn-out obligation) and the value of any Capital Stock of the
buyer issued to the seller in connection with such Acquisition Transaction.
     “2004 Agreement” has the meaning specified in the recitals to this
Agreement.
     “2004 Call Option Letter” has the meaning specified in the recitals to this
Agreement.

- 18 -



--------------------------------------------------------------------------------



 



     “2004 Put Option Letter” has the meaning specified in the recitals to this
Agreement.
     “United States” means the United States of America.
     “Wholly-Owned Subsidiary” means as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
     “Wholly-Owned Subsidiary Guarantor” means any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of the Company.
     (b) As used herein and in the other Lease/Purchase Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any member of the Restricted Group not defined
in Section 1(a) and accounting terms partly defined in Section 1(a), to the
extent not defined, shall have the respective meanings given to them under GAAP,
(ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time and
(vi) references to the “knowledge” of any member of the Restricted Group shall
refer to the actual knowledge of the senior management personnel of such member
of the Restricted Group.
     (c) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
     (d) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     SECTION 2. Agreement for Lease, License and Purchase Option Financing;
Covenant of Quiet Enjoyment.
     (a) Subject to, and upon all of the terms and conditions of this Agreement,
Arabica hereby provides a lease, license and purchase option finance facility to
the Company for the Assets by leasing to the Company each item of Equipment
identified on Schedule 2(a) hereto or subsequently made subject to this
Agreement pursuant to a Supplement, licensing to the Company each Intangible
Asset identified on Schedule 2(a) hereto or subsequently made subject to this
Agreement pursuant to a Supplement, and granting to the Company options to
purchase the Assets, and the Company hereby accepts such facility by leasing
from Arabica each item of the Equipment and by licensing from Arabica each item
of the Intangible Assets from and including the applicable Effective Date for
the duration of the Term and by granting to Arabica the right to require the
Company to purchase the Assets.
     (b) Arabica and the Company may from time to time agree to add to this
Agreement additional items of Equipment and Intangible Assets to be leased and
licensed hereunder, and to be subject to the Company’s purchase option and
Arabica’s right to require the Company to purchase, by the execution and
delivery of a supplement in substantially the form of Exhibit B hereto (each, a
“Supplement”). From and after the Effective Date of a Supplement, the items of
Equipment identified therein will constitute items

- 19 -



--------------------------------------------------------------------------------



 



of Equipment hereunder and the Intangible Assets identified therein will
constitute Intangible Assets hereunder, subject as to each to all of the terms
and conditions of this Agreement, the Call Option Letter, the Put Option Letter,
the Supplemental Agreement and the Tax Matters Agreement.
     (c) Provided that no Event of Default has occurred and is continuing,
Arabica agrees that it shall not interfere with the Company’s quiet enjoyment
and use of the Assets during the Term.
     SECTION 3. Delivery and Acceptance of Assets. The Company has inspected the
Equipment and all documentation and indicia representing the Intangible Assets
and, as of the applicable Effective Date, shall be deemed (i) to have
unconditionally and irrevocably accepted the Assets for all purposes of this
Agreement, (ii) to have acknowledged and agreed that, as between Arabica and the
Company, (A) each item of Equipment has been inspected to the Company’s
satisfaction, is in good operating order, repair and condition, and is of a
size, design, capacity and manufacture acceptable to the Company, (B) all
documentation and indicia representing the Assets have been inspected to the
Company’s satisfaction and are of the form and type acceptable to the Company,
(C) except as noted on Schedule 3, each Asset is duly registered with and/or
certified or licensed by any governmental entity which is charged with such
registration or with issuing such certificates or licenses, (D) the Company is
satisfied that each Asset is suitable for its intended purpose, (E) Arabica,
with respect to each Asset, has made no warranty, expressed or implied, other
than as expressly set forth herein and (F) the Company has unconditionally
accepted each Asset under this Agreement, and (iii) to have waived any defect or
other proper objection to any Asset.
     SECTION 4. Term. The term for the lease and license of the Assets hereunder
(the “Term”) shall commence, and the Rent shall commence to accrue, as to any
Assets, on the Effective Date applicable to such Assets and, unless sooner
terminated by Arabica pursuant to Section 24 or upon an Event of Loss, or
pursuant to the Put Option Letter or the Call Option Letter, shall end on the
Final Rent Payment Date; provided, however, that notwithstanding the
termination, as to any Assets, of the term of the lease and license provided
hereunder, all other obligations of the Company hereunder and under the other
Lease/Purchase Documents and all other rights of Arabica hereunder and under the
other Lease/Purchase Documents shall continue in full force and effect until all
Rent accruing prior to such termination, Supplemental Payments and other amounts
due and payable by the Company have been indefeasibly paid in full in cash. The
Company shall not have the right to terminate this Agreement prior to the Final
Rent Payment Date without the prior written consent of Arabica.
     SECTION 5. End of Term Delivery of Assets. If the Company shall not have
elected to purchase the Assets pursuant to the Call Option, or title shall not
have automatically reverted to the Company pursuant to the last sentence of this
Section 5, or Arabica shall not have required the Company to purchase the Assets
pursuant to the Put Option, then at the end of the term of this Agreement the
Company shall deliver, at the Company’s expense, all Assets to Arabica (or to a
third party designated by Arabica) at a location or locations within the
continental United States as specified in writing by Arabica or such third
party. At the time of such return to Arabica or delivery to the third party,
each item of Equipment (and each Part or component thereof) shall be in good
operating order, and in the repair and condition as when originally delivered to
the Company, ordinary wear and tear from proper use thereof excepted, and
refurbished where necessary. In addition, each Asset shall (i) be in accordance
and compliance with any and all statutes, laws, ordinances, rules and
regulations of any federal, state or local governmental body, agency or
authority applicable to the use and operation of such item of Asset and (ii) be
free and clear of all Liens, other than those granted or placed thereon by
Arabica. Notwithstanding the foregoing, upon the indefeasible payment at the end
of the Term, in full and in cash, of all Rent, including any unpaid Acquisition
Cost, Supplemental Payments and other amounts due and payable by the

- 20 -



--------------------------------------------------------------------------------



 



Company under the Lease/Purchase Documents, title to the Assets shall
automatically revert to the Company.
     SECTION 6. Payments.
     (a) The Company shall pay Rent to Arabica in accordance with this Section 6
and Schedule 6(a). Rent shall be paid with respect to each Rent Period in the
amounts and on the Rent Payment Dates specified in Schedule 6(a). Unless
otherwise specified in Schedule 6(a), Rent for each Rent Period is due and
payable in arrears and in full on each Rent Payment Date. Unless otherwise
agreed, the Company shall pay Rent without deduction or set-off and without
prior notice or demand from Arabica. All payments to be made by the Company
hereunder or under any of the other Lease/Purchase Documents shall be made in
Dollars by wire transfer and in immediately available funds directly to the
account of Arabica specified on the signature page hereof.
     (b) The Company hereby undertakes that it shall pay to Arabica, upon
demand, to the extent permitted by applicable law, a late fee on any Rent,
Supplemental Payment or other amount payable under this Agreement or any of the
other Lease/Purchase Documents to which the Company is a party that is not paid
when due, for any period for which any of the same is overdue (without regard to
any grace period) at a rate per annum equal to the Late Payment Rate. Payment or
acceptance of the late fee provided for in this Section 6(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Arabica.
     (c) The parties hereto acknowledge and agree that each Supplemental Payment
and each payment under the other documents entered into in connection with this
Agreement shall be integral to this Agreement.
     SECTION 7. Net Lease and License. Except as otherwise specifically provided
herein, this Agreement is a net lease and license, and the Company acknowledges
and agrees that the Company’s obligations hereunder, including without
limitation its obligation to pay all Rent, Supplemental Payments and other
amounts payable hereunder or under any of the other Lease/Purchase Documents,
shall be absolute and unconditional under any and all circumstances and shall be
paid without notice or demand and without any abatement, reduction, diminution,
setoff, defense, counterclaim or recoupment whatsoever, including without
limitation any abatement, reduction, diminution, setoff, defense, counterclaim
or recoupment due or alleged to be due to, or by reason of, any past, present or
future claims which the Company may have against Arabica, any Registered Holder,
or the manufacturer or producer of any item of the Assets, any Part or unit or
component of the Equipment, or any other Person for any reason whatsoever.
Except to the extent expressly provided herein, and without in any manner
limiting the generality of the foregoing sentence, the obligations and
liabilities of the Company hereunder shall in no way be released, discharged or
otherwise affected for any reason, including without limitation (i) any defect
in any item of the Equipment, any Part or unit or component of the Equipment, or
the condition, design, operation or fitness for use thereof; (ii) any defect in
any Asset; (iii) abandonment, salvage, scrapping or destruction of, any item of
the Assets, or any Part or unit or component of the Equipment; (iv) any Liens or
rights of others with respect to any item of the Assets, or any Part or unit or
component of the Equipment (unless the enforcement of such Lien results in an
Event of Loss as described in clause (ii) of the definition of Event of Loss);
(v) any prohibition or interruption of or other restriction against the
Company’s use, operation or possession of any item of the Assets, or any Part or
unit or component of the Equipment for any reason whatsoever, or any
interference with such use, operation or possession by any Person; (vi) any
other indebtedness or liability, howsoever and whenever arising, of Arabica or
of any Registered Holder or of the Company to any other Person; (vii) any
insolvency, bankruptcy or similar proceedings by or against Arabica, any
Registered Holder, any Subsidiary of the Company or any guarantor of the
Company’s obligations; or (viii) any other reason whatsoever, whether similar or

- 21 -



--------------------------------------------------------------------------------



 



dissimilar to any of the foregoing, any present or future law to the contrary
notwithstanding; it being the intention of the parties hereto that the Rent and
other amounts payable by Company hereunder shall continue to be payable in all
events and in the manner and at the times herein provided, without notice or
demand, unless the obligation to pay the same shall be terminated pursuant to
the express provisions of this Agreement.
     SECTION 8. Arabica’s Title; Grant of Security Interest.
     (a) With the exception of those Assets purchased by the Company upon its
exercise of the Call Option or upon Arabica’s exercise of the Put Option or upon
payment by the Company of all Rent and other amounts due on the Final Rent
Payment Date, (i) title to each item of the Assets shall at all times remain in
Arabica and (ii) at no time during the Term shall title to any Asset become
vested in the Company.
     (b) Without prejudice, and in addition to Section 8(a), and notwithstanding
anything to the contrary, this Agreement is to be treated as a security
agreement under New York UCC (and the Uniform Commercial Code of any other state
whose laws may govern the perfection and priority of a security interest in any
of the Assets), and the Company hereby grants to Arabica a security interest in
the Assets and all proceeds thereof as collateral security for the payment and
performance of the Obligations.
     SECTION 9. Use of Assets; Compliance with Laws. The Company agrees that
(i) each item of the Assets will be used only for purposes or operations in the
ordinary course of its business and (ii) each item of the Equipment will be used
and operated only in the manner set forth in, and in accordance with, the terms,
conditions and provisions of the insurance policy or policies providing the
coverages specified in Section 15. In no event shall the Company use or operate
any Asset, or knowingly permit any Asset to be used or operated, for any purpose
for which such Asset is not designed or reasonably suitable, or in any fashion
that may reasonably subject such Asset to any Liens, other than Permitted Liens,
or (as to Equipment) in any area excluded from coverage by any such insurance
policy or policies. The Company further agrees that each Asset will be used and
operated in the conduct of the Company’s business and in compliance with all
statutes, laws, ordinances, rules and regulations of any federal, state, local
or foreign government or governmental authority having jurisdiction with respect
to the use, operation, maintenance and condition of such Asset (including
without limitation all zoning, environmental protection, pollution, sanitary and
safety laws). The Company will not load, use, operate, or store any Asset, or
knowingly permit the loading, using, operating or storing of any Asset, in a
negligent manner or otherwise in violation of this Agreement or (as to
Equipment) so as to void any of the insurance coverages specified in Section 15
respecting any Equipment. The Company shall procure and maintain in effect all
licenses, certificates, permits, approvals and consents required by federal,
state, local or foreign laws or by any governmental body, agency or authority,
in connection with the delivery, use, operation, maintenance and condition of
each Asset. The Assets will at all times be and remain in the control of the
Company except as the Company’s relinquishment of control of an Asset is
specifically permitted by this Agreement and except while an Asset is undergoing
maintenance. To the extent that any applicable law requires the licensing or
certification of an operator of any item of the Equipment, each such operator
shall be duly licensed and currently certificated and qualified to operate such
item of Equipment and authorized by the terms of (and in accordance with the
provisions and requirements of) the insurance policy or policies providing the
coverages specified in Section 15 hereof.
     SECTION 10. Maintenance and Repair of the Equipment.
     (a) The Company agrees, at its own cost and expense, to be responsible for
the performance of all Ordinary Maintenance required by the Equipment. The term
“Ordinary Maintenance” shall mean all repair, replacement and maintenance
required in the ordinary and regular course of the Company’s

- 22 -



--------------------------------------------------------------------------------



 



business and operations to keep, repair, maintain and preserve the Equipment in
good order and operating condition, and in compliance with such maintenance and
repair standards and procedures as are set forth in the manufacturer’s manuals
pertaining to the Equipment, and as otherwise may be required to enforce
warranty claims against each vendor and manufacturer of each item of Equipment,
and in compliance with the maintenance and repair standards of the Company for
similar equipment and with prudent industry standards and with all requirements
of law applicable to the maintenance and condition of the Equipment.
     (b) Arabica shall be obligated to perform or cause to be performed all
Major Maintenance required by the Equipment. Arabica has entered into the
Supplemental Agreement with the Company, under which the Company has agreed to
perform or cause to be performed all Major Maintenance required by the
Equipment, and Arabica and the Company have agreed on the amount to be paid by
Arabica to the Company in reimbursement of the costs incurred by the Company in
performing or causing to be performed such Major Maintenance. The term “Major
Maintenance” shall mean all repair, replacement and maintenance required by the
Equipment and not constituting Ordinary Maintenance.
     SECTION 11. Replacement of Parts; Alterations; Modifications and Additions.
In case any Part, component or unit of the Equipment is required to be altered
or modified, or any equipment or appliance on any item of Equipment is required
to be altered, added, replaced or modified, in either case in order to comply
with applicable laws, regulations, requirements or rules (“Required
Alteration”), Arabica shall be obligated to make or cause to be made such
Required Alteration. Arabica has entered into the Supplemental Agreement with
the Company, under which the Company has agreed to make or cause to be made such
Required Alterations, and Arabica and the Company have agreed on the amount to
be paid by Arabica to the Company in reimbursement of the costs incurred by the
Company in making or causing to be made such Required Alterations. Such Required
Alterations shall immediately be and become part of the Equipment and subject to
the terms of this Agreement, and title thereto shall vest in Arabica. All Parts,
equipment and appliances incorporated or installed in or attached to any item of
Equipment in connection with servicing, repairing, maintaining and overhauling
any item of Equipment pursuant to the requirements of Sections 10 or 11 hereof
(“Replacement”) shall be considered accessions to such item of Equipment and
shall immediately, without further act, be and become part of the Equipment, and
title thereto shall vest in Arabica. The Company may, without the prior written
consent of Arabica, affix or install any accessory, equipment or device on the
Equipment or make any improvement or addition thereto other than a Required
Alteration or Replacement (“Improvement”); provided, that, (i) a nonremovable
Improvement may be made to the Equipment only if such Improvement does not
reduce the value of the Equipment and (ii) any other Improvement may be made to
the Equipment only if such Improvement is readily removable without causing
damage to the Equipment or impairing the value, utility or condition the
Equipment would have had if such Improvement had not been so affixed or
installed. Nonremovable Improvements shall be considered accessions to the
Equipment and shall immediately without further act, be and become part of the
Equipment, and title thereto shall vest in Arabica. At the time title to any
replacement Part, equipment or appliance has become vested in Arabica pursuant
to the provisions of this Section 11, title to the part, equipment or appliance
replaced thereby shall thereupon vest in the Company and Arabica shall be deemed
to have released any Lien thereon and any interest therein.
     SECTION 12. Taxes.
     (a) All payments made by the Company under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (any of the
foregoing, a “Tax”), excluding net income taxes and franchise taxes (imposed in
lieu of net income taxes) imposed on Arabica

- 23 -



--------------------------------------------------------------------------------



 



or any Registered Holder as a result of a present or former connection between
Arabica or any Registered Holder and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from Arabica
or any Registered Holder having executed, delivered or performed its obligations
or received a payment under, or enforced, this Agreement or any other
Lease/Purchase Document). If any such non-excluded taxes, levies, imposts,
duties, charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or
Other Taxes are required to be withheld from any amounts payable to Arabica or
any Registered Holder hereunder, the amounts so payable to Arabica or any
Registered Holder shall be increased to the extent necessary to yield to Arabica
or any Registered Holder (after payment of all Non-Excluded Taxes and Other
Taxes) Rent or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement, provided, however, that the Company shall
not be required to increase any such amounts payable to Arabica or any
Registered Holder with respect to any Non-Excluded Taxes (i) that are
attributable to Arabica’s or such Registered Holder’s failure to comply with the
requirements of subsection (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to a Registered Holder at
the time such Registered Holder becomes a party to this Agreement, except to the
extent that such Registered Holder’s assignor (if any) was entitled, at the time
of assignment, to receive additional amounts from the Company with respect to
such Non-Excluded Taxes pursuant to this paragraph.
     (b) In addition, the Company shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Company, as promptly as possible thereafter the Company shall send to Arabica or
the relevant Registered Holder, as applicable, a certified copy of an original
official receipt received by the Company showing payment thereof. If the Company
fails to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate
taxing authority or fails to remit to Arabica or such Registered Holder the
required receipts or other required documentary evidence, the Company shall
indemnify Arabica or such Registered Holder for any incremental taxes, interest
or penalties that may become payable by Arabica or such Registered Holder as a
result of any such failure.
     (d) Any Registered Holder that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non U.S. Person”) shall deliver to the
Company two copies of either U.S. Internal Revenue Service Form W-8BEN or Form
W-8ECI, or, in the case of a Non U.S. Person claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement in form and substance
reasonably satisfactory to Arabica and a Form W-8BEN, or any subsequent versions
thereof or successors thereto, properly completed and duly executed by such Non
U.S. Person claiming complete exemption from, or a reduced rate of, U.S. federal
withholding tax on all payments by the Company under this Agreement and the
other Lease/Purchase Documents. Such forms shall be delivered to the Company by
such Non U.S. Person on or before the date it becomes a party to this Agreement
or becomes a Registered Holder. In addition, such Non U.S. Person shall deliver
to the Company such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Non U.S. Person. Such Non-U.S. Person shall
promptly notify the Company at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Company (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this paragraph, such Non U.S.
Person shall not be required to deliver any form pursuant to this subsection
that such Non U.S. Person is not legally able to deliver.
     (e) A Registered Holder that is entitled to an exemption from or reduction
of non-U.S. withholding tax under United States law or any treaty to which the
United States is a party, with respect to payments under this Agreement shall
deliver to the Company (with a copy to Arabica), at the time or

- 24 -



--------------------------------------------------------------------------------



 



times prescribed by applicable law or reasonably requested by the Company, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate,
provided that such Registered Holder is legally entitled to complete, execute
and deliver such documentation and in such Registered Holder’s judgment such
completion, execution or submission would not materially prejudice the legal
position of such Registered Holder.
     (f) If Arabica or any Registered Holder determines, in its sole discretion,
that it has received a refund of any Non-Excluded Taxes or Other Taxes as to
which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section 12, it shall pay
over such refund to the Company (but only to the extent of indemnity payments
made, or additional amounts paid, by the Company under this Section 12 with
respect to the Non-Excluded Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of Arabica or such Registered Holder and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Company, upon the
request of Arabica or such Registered Holder, agrees to repay the amount paid
over to the Company (plus any amounts imposed by the relevant Governmental
Authority) to Arabica or such Registered Holder in the event Arabica or such
Registered Holder is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require Arabica or such
Registered Holder to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Company or any other
Person. Any interest received by the Company as a result of any such refund will
be donated by the Company to charity.
     (g) The agreements in this Section shall survive the termination of this
Agreement and the payment of Rent and all other amounts payable hereunder.
     SECTION 13. Assignment, Sublease, Sublicense or other Transfer.
     (a) Assignment, Sublease, Sublicense or Other Transfer by the Company.
Arabica hereby gives its written consent to the Company to sublicense on a
non-exclusive basis (provided that the rights retained by the Company in respect
thereof may be subject to territorial exclusivity rights of the franchisee or
licensee), either indirectly through one or more Subsidiaries of the Company or
directly, to franchisees or similar licensees, the Company’s owned or
licensed-in Intellectual Property to (i) promote and operate retail locations
selling the same or similar products, including beverages, food, whole beans and
ground coffee, and merchandise, as those sold at the Company’s own retail
locations and (ii) promote and sell whole beans and ground coffee and other
products through institutional trade channels . Except as provided in the
previous sentence, the Company will not, without the prior written consent of
Arabica, assign, sublease, sublicense or otherwise transfer its rights or
obligations with respect to any of the Assets or hereunder, and any attempted
assignment, sublease, sublicense or other transfer by the Company without such
Arabica consent shall be null and void. With respect to any sublease or
sublicense for which Arabica provides its written consent, no such sublease or
sublicense by the Company will reduce any of the obligations of the Company
hereunder or the rights of Arabica hereunder, and all of the obligations of the
Company hereunder shall be and remain primary and shall continue in full force
and effect as the obligations of a principal and not of a guarantor or surety.
The Company shall furnish to Arabica not later than the effective date of such
sublease or sublicense (i) in respect of Assets other than Intellectual
Property, new insurance certificates from the Company’s insurance broker, in
form and substance satisfactory to Arabica, indicating compliance with the
insurance provisions of this Agreement and (ii) an officer’s certificate from
the Company naming the sublessee or sublicensee and specifying the address for
the sublessee or sublicensee’s principal place of business. The Company shall,
and shall cause such sublessee or sublicensee to, execute and deliver such
instruments to the appropriate Person for filing and to deliver copies of the
same to Arabica (including sublease or sublicense agreements and Uniform
Commercial Code financing statements) as may be requested by Arabica in
connection with any such

- 25 -



--------------------------------------------------------------------------------



 



sublease or sublicense. Without limiting the foregoing, the Company shall be
entitled (without the consent of Arabica) to sublease any of the Assets to any
Subsidiary or Affiliate and, in connection therewith, to transfer the location
of any such Asset to the premises of such Subsidiary or Affiliate. The Company
shall provide Arabica with advance written notice of any such sublease. Any
sublease of any of the Assets to any Subsidiary or Affiliate of the Company
shall be subject to the agreement of such Affiliate or Subsidiary to acknowledge
that Arabica holds title to such Assets. Any permitted assignment by the Company
pursuant to this Section 13(a) shall (A) be subject to the rights of Arabica
under the Put Option Letter and (B) include an assignment by the Company of the
Supplemental Agreement, the Put Option Letter, the Call Option Letter and any
other agreement between Arabica and the Company relating to the Assets, this
Agreement or the foregoing letters and agreements, to the same assignee, and an
assumption by such assignee of the obligations of the Company thereunder, and
Arabica consents to such assignment and assumption of the Supplemental
Agreement, the Put Option Letter, the Call Option Letter and such other
agreements.
     (b) Assignments By Arabica. Subject to the prior written consent of the
Company, which consent may not be unreasonably withheld (unless a Default has
occurred and is continuing, in which case no such consent shall be required),
Arabica may at any time sell or transfer all, but not less than all, of
Arabica’s right, title and interest in and to the Assets and, in connection
therewith, sell, assign and transfer all, but not less than all, of Arabica’s
right, title and interest in, to and under this Agreement (each assignee in such
circumstances and each Person for whom any such Person may act, either directly
or indirectly, being a “Registered Holder”), and may, without the consent of the
Company, and at its sole discretion, collaterally assign to any Person all or
any of its rights hereunder or under any Lease/Purchase Document. Any permitted
assignment by Arabica pursuant to this Section 13(b) shall (i) be subject to the
rights of the Company under the Call Option Letter and (ii) include an
assignment by Arabica of the Supplemental Agreement, the Put Option Letter and
the Call Option Letter to the same Registered Holder, and an assumption by such
Registered Holder of the obligations of Arabica thereunder, and the Company
consents to such assignment and assumption of the Supplemental Agreement, the
Put Option Letter and the Call Option Letter.
     SECTION 14. Event of Loss; Obsolete and Worn Out Equipment.
     (a) Termination Upon Event of Loss. Upon the occurrence of an Event of
Loss, the Company shall give prompt notice thereof to Arabica and the lease and
license of the Assets hereunder shall terminate immediately, and all Rent shall
cease to accrue with respect to all of the Assets, provided that Arabica shall
be entitled to the payment specified in Section 14(b) with respect to the
Assets; and provided, further, however, that notwithstanding such termination of
the lease, license and purchase option financing provided hereunder, the
obligations of the Company hereunder and under the other Lease/Purchase
Documents and the rights of Arabica hereunder and under the other Lease/Purchase
Documents shall continue in full force and effect until all Rent, Supplemental
Payments and other amounts payable by the Company hereunder or under any of the
other Lease/Purchase Documents have been indefeasibly paid in full in cash. Not
later than five Business Days after the occurrence of an Event of Loss, the
Company shall pay the Rent applicable to such Assets to the date of such Event
of Loss.
     (b) Event of Loss Payments. Pursuant to the Supplemental Agreement, all
insurance and other payments resulting from an Event of Loss in relation to the
Assets to which the Company is entitled shall be paid or remitted by the Company
to Arabica. Upon such payment, the unpaid Acquisition Cost previously
attributable to the Assets shall be deemed to have been paid in full.
     (c) Application of Payments Not Relating to an Event of Loss. Any payments
(including without limitation insurance proceeds) received at any time by
Arabica or the Company from any insurer, governmental authority or other party
with respect to any condemnation, confiscation, theft or seizure of,

- 26 -



--------------------------------------------------------------------------------



 



or requisition of title to or use of, or loss or damage to, any item of the
Equipment not constituting an Event of Loss, will be applied directly in payment
of repairs or for replacement of property in accordance with the provisions of
Sections 10 and 11 hereof, if not already paid by the Company, or if already
paid by the Company and if no Default or Event of Default shall have occurred
and be continuing, shall be applied to reimburse the Company for such payment.
If an Event of Default shall have occurred and is continuing, any such payment
shall be applied to the unpaid Acquisition Cost of the Assets.
     SECTION 15. Insurance.
     (a) Coverage — Property Damage. Arabica shall be responsible for
maintaining or causing to be maintained property damage insurance coverage
(including, without limitation, so-called “all perils” coverage at the greater
of replacement value or Acquisition Cost) for the Equipment. Arabica shall
satisfy this obligation by entering into the Supplemental Agreement.
     (b) Coverage — Liability and Other. The Company shall maintain
(i) comprehensive general public liability insurance, including “broad form”
liability coverage blanket contractual, personal injury, property damage and
loss of use of property of others, (ii) fidelity insurance and (iii) such other
insurance with respect to the Equipment in such amounts and against such
insurable hazards as is usually carried by the Company.
     (c) Insurance Policies. All insurance required to be maintained by or on
behalf of the Company or any other member of the Restricted Group pursuant to
this Agreement and the other Lease/Purchase Documents shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days (10 days for non payment of
premiums) after receipt by Arabica of written notice thereof, (ii) provide that
Arabica’s interest will be insured regardless of any breach or violation of the
underlying policies by the Company or such other member of the Restricted Group
or any other Person, (iii) name Arabica and its successors and assigns as loss
payee pursuant to a loss payable endorsement issued in favor of and delivered to
Arabica and (iv) be reasonably satisfactory in all other respects to Arabica. If
the Company or any member of the Restricted Group fails to provide or cause to
be provided such insurance, Arabica, in its sole discretion, may provide such
insurance and charge the cost to the Company and any member of the Restricted
Group.
     SECTION 16. Illegality. Where the introduction of any law, order,
regulation or official directive or any change in the interpretation or
application thereof makes it unlawful for Arabica or the Company to give effect
to its respective obligations under this Agreement or the Supplemental
Agreement, then each party shall notify the other of such change in
circumstances and, in consultation with the other party, use all reasonable
efforts to avoid the effects of such introduction, variation or change. If the
affected party determines in good faith that it is unable, within any period
which the relevant introduction, variation or change may allow, to avoid the
effects of the same, then the Put Option may be exercised by Arabica in
accordance with Section 2 of the Put Option Letter.
     SECTION 17. General Indemnity.
     (a) The Company hereby assumes liability for, and does hereby agree,
whether or not any of the transactions contemplated hereby are consummated, to
indemnify, protect, save, defend, exonerate, pay and hold harmless Arabica, each
Registered Holder, each Person claiming by or through any Registered Holder, and
each of their respective officers, directors, stockholders, successors, assigns,
agents and servants, and any beneficiaries of any of the foregoing (each such
party may be referred to herein as an “Indemnified Party”) on a net after-tax
basis (at the then highest marginal federal and applicable state, local and
foreign income tax rates) from and against any and all obligations, fees,
liabilities, losses, interest, damages, punitive damages, penalties, fines,
claims, demands, actions, suits, judgments,

- 27 -



--------------------------------------------------------------------------------



 



investigations, proceedings, costs and expenses, including without limitation
reasonable legal fees and expenses (including without limitation such legal fees
and expenses or disbursements of any kind or nature whatsoever incurred in
connection with the execution, delivery, performance and enforcement of this
Agreement and the other Lease/Purchase Documents, or any amendment, supplement
or modification of, or any waiver or consent in connection thereof and any
agreement related to the foregoing), of every kind and nature whatsoever imposed
on, incurred by, or asserted against any Indemnified Party, in any way relating
to or arising out of the Assets or the performance by Arabica or any Indemnified
Party of its obligations hereunder, under any agreement related hereto or under
any guaranty or the Company Security Documents relating to the obligations of
the Company hereunder, except as otherwise provided herein, or (i) the
manufacture, construction, ordering, purchase, acceptance or rejection,
ownership, delivery, leasing, re-leasing, subleasing, licensing, re-licensing,
sublicensing, possession, use, operation, maintenance, storage, registration or
re-registration, titling or re-titling, licensing or re-licensing,
documentation, removal, return, sale (including without limitation sale by an
Indemnified Party to the Company pursuant to the terms hereof) or other
applications or dispositions thereof, including without limitation any of such
as may arise from (A) loss or damage to any property or death or injury to any
Person, (B) patent or latent defects in the Assets (whether or not discoverable
by the Company or any Indemnified Party), (C) any claims based on strict
liability in tort or otherwise, (D) any claims based on patent, trademark or
copyright infringement attributable to the use, possession or operation of the
Assets by the Company, and (E) any claims based on liability arising under any
applicable environmental or noise or pollution control law or regulation,
(ii) any failure on the part of the Company to perform or comply with any of the
terms of this Agreement or any document, instrument, agreement or contract
entered into in relation hereto or otherwise in relation to the Assets but
excluding any claim based upon any failure on the part of an Indemnified Party
to comply with its obligations under this Agreement or any document, instrument,
agreement or contract entered into by such Indemnified Party in relation hereto
or otherwise in relation to the Assets or (iii) any claims, encumbrances,
security interests, liens or legal processes regarding such Indemnified Party’s
title to or interest in the Assets attributable to the Company’s use of the
Assets. The Company shall not be required to indemnify any Indemnified Party for
any claims resulting from acts which would constitute the willful misconduct or
gross negligence of such Indemnified Party. The Company shall give each
Indemnified Party prompt notice of any occurrence, event or condition known to
the Company as a consequence of which any Indemnified Party is or is reasonably
likely to be entitled to indemnification hereunder.
     (b) The indemnification provided in this Section 17 shall specifically
apply to and include claims or actions brought by or on behalf of employees of
the Company and the Company hereby expressly waives, as against any Indemnified
Party, any immunity to which the Company may otherwise be entitled under any
industrial or worker’s compensation laws. The Company shall promptly upon
request of any such Indemnified Party (but in any event within 30 days of such
request) reimburse such Indemnified Party for amounts expended by it in
connection with any of the foregoing or pay such amounts directly. The Company
shall be subrogated to an Indemnified Party’s rights in any matter with respect
to which the Company has actually reimbursed such Indemnified Party for amounts
expended by it or has actually paid such amounts directly pursuant to this
Section 17. If any action, suit or proceeding is brought against any Indemnified
Party in connection with any claim indemnified against hereunder, such
Indemnified Party will, after receipt of notice of the commencement of such
action, suit or proceeding, notify the Company thereof, enclosing a copy of all
papers served upon such Indemnified Party. The Company may, and upon such
Indemnified Party’s request will, at the Company’s expense, resist and defend
such action, suit or proceeding, or cause the same to be resisted or defended by
counsel selected by the Company and reasonably satisfactory to such Indemnified
Party and in the event of any failure by the Company to do so, the Company shall
pay all costs and expenses (including without limitation reasonable attorney’s
fees and expenses) incurred by such Indemnified Party in connection with such
action, suit or proceeding. The provisions of this Section 17, and all of the
indemnities and the obligations of the Company under this

- 28 -



--------------------------------------------------------------------------------



 



Section 17, shall apply to the Assets and each component thereof and shall apply
from the date of the execution of this Agreement and shall survive the
expiration or earlier termination of this Agreement and all documents,
instruments, agreements and contracts entered into in relation hereto or
otherwise in relation to the Assets or any component of the Assets and are
expressly made for the benefit of, and shall be enforceable by, each Indemnified
Party.
     (c) All amounts due under this Section 17 shall be payable not later than
10 days after written demand therefor. Demands for payments pursuant to this
Section 17 shall be submitted to Timothy Hennessy (Telephone No. 763-592-2222)
(Telecopy No. 612-359-2730) or to such other Person or address as may be
hereafter designated by the Company in a written notice to Company. The
agreements in this Section 17 shall survive payment of all Obligations
hereunder.
     SECTION 18. Disclaimer. ARABICA, NOT BEING A SELLER (AS SUCH TERM IS
DEFINED IN THE UNIFORM COMMERCIAL CODE IN EFFECT IN ANY APPLICABLE JURISDICTION
AND FOR THE PURPOSES OF SUCH CODE), OR A SELLER’S AGENT, AND INASMUCH AS THE
COMPANY HAS ACCEPTED DELIVERY OF THE ASSETS AFTER SATISFYING ITSELF AS TO THE
CONDITION, QUALITY, FITNESS FOR ANY PARTICULAR PURPOSE OR OTHERWISE OF SUCH
ASSETS, HEREBY EXPRESSLY DISCLAIMS AND MAKES TO THE COMPANY OR ANY SUBSIDIARY OR
AFFILIATE OF THE COMPANY NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, OF
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR OTHERWISE, INCLUDING,
BUT NOT LIMITED TO: THE FITNESS FOR USE, DESIGN OR CONDITION OF THE ASSETS; THE
QUALITY OR CAPACITY OF THE ASSETS; THE WORKMANSHIP OF THE ASSETS; THAT THE
ASSETS WILL SATISFY THE REQUIREMENTS OF ANY LAW, RULE, SPECIFICATION OR CONTRACT
PERTAINING THERETO, AND ANY GUARANTY OR WARRANTY AGAINST PATENT INFRINGEMENT OR
LATENT DEFECTS, IT BEING AGREED THAT ALL SUCH RISKS, AS BETWEEN ARABICA AND THE
COMPANY OR ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY, ARE TO BE BORNE BY THE
COMPANY. ARABICA IS NOT RESPONSIBLE FOR ANY DIRECT, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGE TO OR LOSSES RESULTING FROM THE INSTALLATION, OPERATION OR
USE OF THE ASSETS OR ANY PRODUCTS MANUFACTURED THEREBY. ARABICA HEREBY ASSIGNS
TO THE COMPANY ALL ASSIGNABLE WARRANTIES MADE BY THE SUPPLIER TO ARABICA FOR AND
DURING THE TERM OF THIS AGREEMENT AND THE COMPANY AGREES TO RESOLVE ALL SUCH
CLAIMS DIRECTLY WITH THE SUPPLIER. ARABICA SHALL COOPERATE FULLY WITH THE
COMPANY WITH RESPECT TO THE RESOLUTION OF SUCH CLAIMS, IN GOOD FAITH AND BY
APPROPRIATE PROCEEDINGS AT THE COMPANY’S EXPENSE. ANY SUCH CLAIM SHALL NOT
AFFECT IN ANY MANNER THE UNCONDITIONAL OBLIGATION OF THE COMPANY TO MAKE RENT
AND OTHER PAYMENTS HEREUNDER. So long and only so long as an Event of Default
shall not have occurred and be continuing, and so long and only so long as any
of the Assets shall be subject to this Agreement and the Company shall be
entitled to possession of the Assets hereunder, Arabica authorizes the Company,
at the Company’s sole expense, to assert for Arabica’s account, all rights and
powers of Arabica under any manufacturer’s, vendor’s or dealer’s warranty on any
item of Assets; provided, however, that the Company shall indemnify, protect,
save, defend and hold harmless Arabica from and against any and all claims, and
all costs, expenses, damages, losses and liabilities incurred or suffered by
Arabica in connection therewith, as a result of, or incident to, any action by
the Company pursuant to the foregoing authorization.
     SECTION 19. Representations and Warranties. In order to induce Arabica to
enter into this Agreement and to lease and license the Assets to the Company
hereunder, the Company hereby confirms (i) the representations and warranties of
each member of the Restricted Group set forth in the other

- 29 -



--------------------------------------------------------------------------------



 



Lease/Purchase Documents (which are incorporated by reference herein) and
(ii) the following representations and warranties (which representations and
warranties assume the leasing and licensing to the Company of Assets existing on
the Commencement Date and shall survive the execution and delivery of this
Agreement and the leasing and licensing of such Assets):
     (a) Financial Condition. The audited consolidated balance sheets of the
Company and its Subsidiaries as at December 28, 2008, and the related
consolidated statements of income and of cash flows for the fiscal year ended on
such date, reported on by and accompanied by an unqualified report from Ernst &
Young LLP, present fairly the consolidated financial condition of the Company
and its Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the fiscal year then ended. The
unaudited consolidated balance sheet of the Company and its Subsidiaries as at
December 28, 2009 and the related unaudited consolidated statements of income
and cash flows for the twelve-month period ended on such date, present fairly
the consolidated financial condition of the Company as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
twelve-month period then ended (subject to normal year-end audit adjustments).
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). No member of the Restricted Group has any
material Guarantee Obligations, contingent liabilities, liabilities for taxes,
or any long-term leases (other than pursuant to the Lease/Purchase Documents) or
unusual forward or long-term commitments, including any rate or foreign currency
swap or exchange transaction or other obligation in respect of derivatives, that
are not reflected in the most recent financial statements referred to in this
paragraph. During the period from December 28, 2008 to and including the date
hereof there has been no Disposition by any member of the Restricted Group of
any material part of its business or property. No subordinated Indebtedness of
any member of the Restricted Group is outstanding as of the date hereof.
     (b) No Change. Since December 28, 2008, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.
     (c) Existence; Compliance with Law. Each member of the Restricted Group
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has the power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, (c) is
duly qualified as a foreign corporation and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (d) Power; Authorization; Enforceable Obligations. Each member of the
Restricted Group has the power and authority, and the legal right, to execute,
deliver and perform the Lease/Purchase Documents to which it is a party. Each
member of the Restricted Group has taken all necessary organizational action to
authorize the execution, delivery and performance of the Lease/Purchase
Documents to which it is a party. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of any of the Lease/Purchase Documents.
Each Lease/Purchase Document has been duly executed and delivered on behalf of
each member of the Restricted Group party thereto and constitutes the legal,
valid and binding obligation of such member of the Restricted Group, enforceable
against each such member in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

- 30 -



--------------------------------------------------------------------------------



 



     (e) No Legal Bar. The execution, delivery and performance of the
Lease/Purchase Documents will not violate in any material respect any
Requirement of Law or any Contractual Obligation of any member of the Restricted
Group and will not result in, or require, the creation or imposition of any Lien
on any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Lease/Purchase Documents). There are no Requirements of Law or Contractual
Obligations applicable to any member of the Restricted Group that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
     (f) Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
member of the Restricted Group, threatened by or against any member of the
Restricted Group or against any of their respective properties or revenues
(a) with respect to any of the Lease/Purchase Documents or any of the
transactions contemplated hereby or thereby, or (b) that could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
     (g) No Default. No member of the Restricted Group is in default under or
with respect to any of its Contractual Obligations in any respect that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.
     (h) Ownership of Property; Liens. Each member of the Restricted Group has
title in fee simple to, or a valid leasehold interest in, all its real property,
and good title to, or a valid leasehold interest in, all its other property, and
none of such property is subject to any Lien except for Permitted Liens.
     (i) Intellectual Property. Except as otherwise described on Schedule 19(i),
(a) Arabica owns all service marks used by the Company and its Subsidiaries in
their business and (b) each member of the Restricted Group owns, or is licensed
to use, all other Intellectual Property necessary for the conduct of its
business as currently conducted. Except as otherwise described on
Schedule 19(i), no material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does any member of the
Restricted Group have knowledge of any valid basis for any such claim. The use
of Intellectual Property by each member of the Restricted Group does not
infringe on the rights of any Person except for instances which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as provided in Schedule 19(i), no interest in any of the
Intellectual Property has been licensed by any member of the Restricted Group to
any other Person (except for licenses permitted pursuant to Section 13).
     (j) Taxes. Each member of the Restricted Group has filed or caused to be
filed all federal, state and other material tax returns that are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its property and all other taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
member of the Restricted Group; no tax Lien has been filed, and, to the
knowledge of the members of the Restricted Group, no claim is being asserted,
with respect to any such tax, fee or other charge. No member of the Restricted
Group has executed any waiver having the effect of extending any applicable
statute of limitations in respect of tax liabilities.
     (k) Federal Regulations. No portion of any amount paid to any member of the
Restricted Group under the Lease/Purchase Documents will be used for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time

- 31 -



--------------------------------------------------------------------------------



 



hereafter in effect or for any purpose that violates the provisions of
Regulations T, U or X of the Board. If requested by Arabica, the Company will
furnish to Arabica a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.
     (l) Labor Matters. (a) There are no collective bargaining agreements or
other labor contracts covering any member of the Restricted Group; (b) to the
knowledge of the members of the Restricted Group, no union or other labor
organization is seeking to organize, or to be recognized as bargaining
representative for, a bargaining unit of employees of any member of the
Restricted Group; (c) there is no material labor dispute pending or threatened
against or affecting any member of the Restricted Group; (d) there has not been,
during the five year period prior to the date hereof, any material labor dispute
against or affecting any member of the Restricted Group, other than employee
grievances arising in the ordinary course of business which are not, in the
aggregate, material; and (e) each member of the Restricted Group has complied in
all material respects with (or corrected in full any prior noncompliance) and is
in material compliance with the provisions of the Fair Labor Standards Act of
1938, as amended, and regulations thereunder.
     (m) ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Company nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Company nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Company or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.
     (n) Investment Company Act; Other Regulations. No member of the Restricted
Group is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.
No member of the Restricted Group is subject to regulation under any Requirement
of Law (other than Regulation X of the Board) that limits its ability to incur
Indebtedness.
     (o) Subsidiaries; Capital Stock. Except as disclosed to Arabica in writing
from time to time after the Commencement Date:
     (i) Holdings has only the Subsidiaries set forth on, and the authorized,
issued and outstanding Capital Stock of each member of the Restricted Group is
as set forth on, Schedule 19(o), (ii) the Capital Stock of each member of the
Restricted Group are duly authorized, validly issued, fully paid and
nonassessable, and (iii) the Capital Stock of each of Holdings and each
Subsidiary of the Company are owned beneficially and of record by the Persons
set forth on Schedule 19(o), free and clear of all Liens.
     (ii) Except as set forth on Schedule 19(o), no member of the Restricted
Group has issued any securities convertible into, or options or warrants for,
any common or preferred equity

- 32 -



--------------------------------------------------------------------------------



 



securities thereof and there are no agreements, voting trusts or understandings
binding upon any member of the Restricted Group with respect to the voting
securities of any member of the Restricted Group or affecting in any manner the
sale, pledge, assignment or other disposition thereof, including any right of
first refusal, option, redemption, call or other right with respect thereto,
whether similar or dissimilar to any of the foregoing.
     (p) Environmental Matters. Except as disclosed on Schedule 19(p) and as, in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect:
     (i) the facilities and properties owned, leased or operated by any member
of the Restricted Group (the “Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any Environmental Law;
     (ii) no member of the Restricted Group has received or is aware of any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the business operated by any member of
the Restricted Group (the “Business”), nor does any member of the Restricted
Group have knowledge or reason to believe that any such notice will be received
or is being threatened;
     (iii) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
     (iv) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the members of the Restricted Group, threatened,
under any Environmental Law to which any member of the Restricted Group is or
will be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business;
     (v) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any member of the Restricted Group in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws;
     (vi) the Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
     (vii) no member of the Restricted Group has assumed any liability of any
other Person under Environmental Laws.
     (q) Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Lease/Purchase Document, or any other document,
certificate or statement furnished by or on behalf

- 33 -



--------------------------------------------------------------------------------



 



of the Company or any of its Subsidiaries to Arabica or any Registered Holder,
for use in connection with the transactions contemplated by this Agreement or
the other Lease/Purchase Documents, contains any untrue statement of a material
fact or omits any material fact necessary to make the statements contained
herein or therein not misleading. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Company to be
reasonable at the time made, it being recognized that such financial information
as it relates to future events is not to be viewed as fact and that actual
results during the period or periods covered by such financial information may
differ from the projected results set forth therein by a material amount. No
member of the Restricted Group has knowledge of any fact that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Lease/Purchase Documents or in any other
documents, certificates and statements furnished to Arabica or any Registered
Holder for use in connection with the transaction contemplated hereby and by the
other Lease/Purchase Documents.
     (r) Company Security Documents, Real Property.
     (i) Each Company Security Document is effective to create in favor of
Arabica a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Company Security Documents, when stock certificates
representing such Pledged Stock are delivered to Arabica, and in the case of the
other Collateral described in the Company Security Documents, when financing
statements and other filings specified on Schedule 19(r)(ii) in appropriate form
are filed in the offices specified on Schedule 19(r)(i), each Company Security
Document shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the members of the Restricted Group in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
in the applicable Security Document), in each case prior and superior in right
to any other Person (except, in the case of Collateral other than Pledged Stock,
Permitted Liens).
     (ii) Schedule 19(r)(ii) lists, as of the Commencement Date, each parcel of
owned real property and each leasehold interest in real property held by the
members of the Restricted Group.
     (s) Solvency. Each member of the Restricted Group is, and after giving
effect to this Agreement and the other Lease/Purchase Documents, and the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.
     (t) Stores; Material Agreements. Schedule 19(t) accurately and completely
lists all Stores owned or operated by the Company or any of its Subsidiaries
(with the owner and operator and address of each Store listed thereon) and all
material agreements (including all real estate leases) to which any member of
the Restricted Group is a party. Each of the material agreements listed on
Schedule 19(t) is in full force and effect and constitutes the legally valid and
binding obligation of the Company or its Subsidiary, as the case may be,
identified thereon as being a party to such agreement and, to the knowledge of
the Restricted Group, the other parties thereto, enforceable against each of
them in accordance with its respective terms. No member of the Restricted Group
is in violation under any material agreements, where such violations in the
aggregate could reasonably be expected to have a Material Adverse Effect. To the
knowledge of the members of the Restricted Group, except as disclosed in
Schedule 19(t), third parties to any material agreements are not in material
violation thereof to the extent that such violations in the aggregate could
reasonably be expected to have a Material Adverse Effect.
     (u) Indebtedness Outstanding.

- 34 -



--------------------------------------------------------------------------------



 



     (i) Set forth on Schedule 19(u)(i) hereto is a list and description of all
Indebtedness of any member of the Restricted Group that will be outstanding
immediately after the Commencement Date.
     (ii) Set forth on Schedule 19(u)(ii) hereto is a list and description of
all Liens of any member of the Restricted Group that will be outstanding
immediately after the Commencement Date.
(v) Anti-Terrorism Laws.
     (i) No member of the Restricted Group and, to the knowledge of the
Restricted Group, no Affiliate of any member of the Restricted Group, is in
violation of any United States laws applicable to such member of the Restricted
Group or such Affiliate relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.
     (ii) No member of the Restricted Group and, to the knowledge of any member
of the Restricted Group, no Affiliate of any member of the Restricted Group is
any of the following:
     (A) a Person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;
     (B) a Person or entity owned or controlled by, or acting for or on behalf
of, any Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;
     (C) a Person or entity with which any party is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
     (D) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
     (E) a Person or entity that is named as a “specially designated national
and blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list.
     (iii) No member of the Restricted Group and, to the knowledge of any member
of the Restricted Group, no Affiliate of any member of the Restricted Group
(A) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in clause
(ii) above, (B) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order,
or (C) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.
     (iv) No Person is acting for any member of the Restricted Group or any
Affiliate of any thereof as a broker or other agent acting or benefiting in any
capacity in connection with this Agreement.

- 35 -



--------------------------------------------------------------------------------



 



     (w) Use of Proceeds. The Company shall use the sale proceeds received under
the Asset Purchase Agreement for the acquisition and/or construction of new
facilities, operating facility upgrades, working capital and other general
corporate purposes.
     (x) Regulation H. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.
     SECTION 20. Financial Covenants. The Company covenants and agrees that
until all Rent and other amounts payable hereunder and under the Lease/Purchase
Documents have been indefeasibly paid in full in cash:
     (a) Maximum Senior Leverage Ratio. The Company will not cause or permit the
ratio (the “Consolidated Senior Leverage Ratio“) of the Consolidated Funded
Indebtedness of the Company and its Subsidiaries at December 28, 2009 and at any
Quarterly Date thereafter to the Consolidated EBITDA of the Company for the
Reference Period ending on such Quarterly Date to be greater than 1.50:1.00.
     (b) Minimum Interest Coverage Ratio. The Company will not cause or permit
the ratio of (i) the Consolidated EBITDAR of the Company for each Reference
Period ending on any Quarterly Date to (ii) the sum of Consolidated Financing
Expense plus Consolidated Rental Expense of the Company and its Subsidiaries for
such Reference Period to be less than 1.35:1.00.
     (c) Maximum Capital Expenditures. The Company will not cause or permit the
aggregate amount of Capital Expenditures made by the Company and its
Subsidiaries in any fiscal year to exceed the sum of (A) $30,000,000 minus
(B) the aggregate amount of Restricted Payments made pursuant to
Section 22(f)(iii) of this Agreement during such fiscal year that is in excess
of $5,000,000.
     (d) New Store Commitments. The Company shall not enter into any New Store
Commitment if at such time (i) the Coffeehouse Level EBITDA Margin for the most
recently completed Reference Period for which financial statements have been
delivered pursuant to Section 21(a)(ii) is less than 15% of Coffeehouse Level
Sales for such Reference Period, or (ii) the aggregate Available Amount is less
than (A) the budgeted amount of Capital Expenditures for outstanding New Store
Commitments (including the New Store Commitment in question, and assuming that
the budgeted amount of Capital Expenditures for any New Store Commitment for
which a Capital Expenditure budget has not been determined is $300,000), less
(2) the aggregate amount of Capital Expenditures made toward New Store
Commitments prior to the opening of each such New Store.
     SECTION 21. Affirmative Covenants. The Company covenants and agrees that
until all Rent and other amounts payable hereunder and under the Lease/Purchase
Documents have been indefeasibly paid in full in cash:
     (a) Financial Reporting. The Company will furnish to Arabica the following
financial statements, each of which shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP:
     (i) as soon as available, but in any event within 90 days after the end of
each fiscal year a copy of the audited consolidated balance sheet of the Company
and its consolidated Subsidiaries as at the end of such year and the related
audited consolidated statements of income and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification or exception,
or

- 36 -



--------------------------------------------------------------------------------



 



qualification arising out of the scope of the audit, by Ernst & Young or other
independent certified public accountants of nationally recognized standing;
     (ii) as soon as available, but in any event not later than 45 days after
the end of each quarterly period of each fiscal year, the unaudited consolidated
balance sheet of the Company and its consolidated Subsidiaries as at the end of
such quarter and, in each case, the related unaudited consolidated statements of
income for such quarter and statements of income and cash flows for the portion
of the fiscal year through the end of such quarter, setting forth in each case
in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments); and
     (iii) as soon as available, but in any event not later than 30 days after
the end of each month occurring during each fiscal year (other than the last
month of each fiscal quarter), the unaudited consolidated balance sheets of the
Company and its consolidated Subsidiaries as at the end of such month and the
related unaudited consolidated statements of income for such month and
statements of income and cash flows for the portion of the fiscal year through
the end of such month, setting forth in each case in comparative form the
figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments).
(b) Certificates; Other Information. The Company will furnish to Arabica:
     (i) concurrently with the delivery of the financial statements referred to
in Section 21(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;
     (ii) concurrently with the delivery of the financial statements pursuant to
Sections 21(a)(i) and 21(a)(ii): (i) a certificate of a Responsible Officer
stating that, to the best of such Responsible Officer’s knowledge, the Company
and each of its Subsidiaries, during such period, have observed or performed all
of its covenants and other agreements, and satisfied every condition contained
in this Agreement and the other Lease/Purchase Documents to which it is a party
to be observed, performed or satisfied by it, and that such Responsible Officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate, (ii) a Store by Store report and a Market report, (iii) a
Compliance Certificate, (iv) to the extent not previously disclosed to Arabica,
a description of any change in the jurisdiction of organization of any member of
the Restricted Group and a list of any Intellectual Property or other property
as to which action is required under Section 21(i) hereof, in each case acquired
by any member of the Restricted Group since the date of the most recent report
delivered pursuant to this clause (iv), and (v) a list of all third party
locations where any Equipment is located in connection of the sale of inventory
in the ordinary course of the Company’s business including the approximate
aggregate book value of such Equipment; provided however that, the information
specified in clause (v) of this Section 21(b)(ii) shall only be required to be
provided concurrently with the delivery of the quarterly financial statements
for the second and fourth fiscal quarters of each fiscal year pursuant to
Section 21(a)(ii);
     (iii) as soon as available, and in any event no later than 30 days prior to
the beginning of each fiscal year of the Company, a detailed consolidated budget
for the following fiscal year (including a projected consolidated balance sheet
of the Company and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying

- 37 -



--------------------------------------------------------------------------------



 



assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;
     (iv) within 45 days after the end of each fiscal quarter, a narrative
discussion and analysis of the financial condition and results of operations of
the Company and its Subsidiaries for such fiscal quarter and for the period from
the beginning of the then current fiscal year to the end of such fiscal quarter,
as compared to the portion of the Projections covering such periods and to the
comparable periods of the previous year;
     (v) no later than 10 Business Days (or, in the case of amendments or
supplements to this Agreement and the other Lease/Purchase Documents effected
solely to facilitate the sale and leaseback of additional Assets hereunder and
thereunder, three Business Days) prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Lease/Purchase Documents;
     (vi) within five days after the same are sent, copies of all financial
statements and reports that any member of the Restricted Group send to the
holders of any class of its debt securities or public equity securities and,
within five days after the same are filed, copies of all financial statements
and reports that any member of the Restricted Group may make to, or file with,
the SEC;
     (vii) as soon as available, but in any event no later than 20 days after
the Commencement Date, all certificates representing the shares of the Pledged
Stock, together with an undated stock power for each such certificate executed
in blank by a duly authorized officer of the pledgor thereof; and
     (viii) as soon as available, but in any event no later than 20 days after
the Commencement Date, using best efforts, an amendment to the Lease of Retail
Space dated May 25, 1993, as amended, by and between the Company and Brookfield
LD DB Inc., in form and substance reasonably acceptable to Arabica; and
     (ix) promptly, such additional financial and other information as Arabica
may from time to time reasonably request.
     (c) Payment of Obligations. Each member of the Restricted Group will pay,
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its material obligations of whatever nature,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Company or any of its
Subsidiaries, when relevant.
     (d) Maintenance of Existence; Compliance; Conduct of Business. Each member
of the Restricted Group will (i) preserve, renew and keep in full force and
effect its organizational existence and take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business; (ii) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect;
(iii) maintain and keep in full force and effect all material licenses and
permits necessary to the proper conduct of its business; and (iv) remain or
engage in the business of (A) owning,

- 38 -



--------------------------------------------------------------------------------



 



operating and promoting, directly or indirectly (including through licensees and
franchisees), the Stores and other retail locations wherever located selling the
same or similar products, including beverages, food, whole beans and ground
coffee, and merchandise, as those currently sold by the Company and its
Subsidiaries through the Stores or otherwise and (B) selling and promoting,
directly or indirectly (including through licensees or franchisees), whole beans
and ground coffee and other products through institutional trade channels, and
in no other business.
     (e) Maintenance of Property; Insurance. Subject to Sections 10, 11 and 15,
each member of the Restricted Group will (a) keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property as required under the Company Security
Documents and, without limiting the provisions thereof, in at least such amounts
and against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.
     (f) Inspection of Property; Books and Records; Discussions. Each member of
the Restricted Group will (a) keep proper books of records and account in which
full, true and correct entries in conformity with GAAP (in respect of the
Company and its Subsidiaries only) and all Requirements of Law shall be made of
all dealings and transactions in relation to its business and activities and
(b) permit representatives of Arabica or its designees to visit and inspect any
of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of members of the Company and its Subsidiaries with officers and employees of
members of the Restricted Group and with their independent certified public
accountants. Upon receipt of Arabica’s notice requesting to inspect certain
Equipment or other Assets or books and records, such member of the Restricted
Group shall promptly notify Arabica of the location thereof and shall make all
necessary arrangements to facilitate the inspection. Without limiting the
foregoing, Arabica may conduct up to four (4) commercial credit examinations of
the Company and its Subsidiaries per year so long as no Event of Default exists,
and during any period when an Event of Default is continuing, as many commercial
credit examinations of the Company and its Subsidiaries as it reasonably deems
necessary. One such examination per year while no Event of Default has occurred
and is continuing, and all such examinations during the continuance of any Event
of Default, shall be all at the expense of the Company.
     (g) Notices. Promptly give notice to Arabica of:
     (i) the occurrence of any Default or Event of Default;
     (ii) any (A) default or event of default under any Contractual Obligation
of any member of the Restricted Group, or (B) litigation, investigation or
proceeding that may exist at any time between any member of the Restricted Group
and any Governmental Authority, that in either case, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;
     (iii) any litigation or proceeding affecting any member of the Restricted
Group, (A) in which the amount involved that is not covered by insurance is
$1,000,000 or more, (B) in which injunctive or similar relief is sought or
(C) which relates to any Lease/Purchase Document or any agreement relating
thereto;
     (iv) the following events, as soon as possible and in any event within
30 days after any member of the Restricted Group, knows or has reason to know
thereof: (A) the occurrence of any Reportable Event with respect to any Plan, a
failure to make any required contribution to a

- 39 -



--------------------------------------------------------------------------------



 



Plan, the creation of any Lien in favor of the PBGC or a Plan or any withdrawal
from, or the termination, Reorganization or Insolvency of, any Multiemployer
Plan or (B) the institution of proceedings or the taking of any other action by
the PBGC, the Company or any Commonly Controlled Entity or any Multiemployer
Plan with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan;
     (v) no more than five Business Days after becoming aware of any
investigative proceedings by a Governmental Authority commenced or threatened
against any member of the Restricted Group regarding any potential violation of
Environmental Laws, any spill, release, discharge or disposal of any Materials
of Environmental Concern or any event required to be reported to any such
Governmental Authority, written notice thereof and of the action being proposed
to be taken with respect thereto;
     (vi) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect; and
     (vii) promptly, and in any event within five days after receipt thereof by
any member of the Restricted Group, copies of each notice or other
correspondence received from the SEC concerning any investigation or possible
investigation or other inquiry by the SEC regarding financial or other
operational results of any member of the Restricted Group.
Each notice pursuant to this Section 21(g) shall be accompanied by a statement
of a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Company or any of its Subsidiaries, as
relevant, proposes to take with respect thereto.
     (h) Environmental Laws.
     (i) Each member of the Restricted Group will comply in all material
respects with, and ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and ensure that all tenants
and subtenants obtain and comply in all material respects with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.
     (ii) Each member of the Restricted Group conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply in all
material respects with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws.
     (i) Additional Collateral, Etc.
     (i) With respect to any property acquired after the Commencement Date by
any member of the Restricted Group that is not a Foreign Subsidiary (other than
(x) any property described in paragraph (ii) or (iii) below, (y) any property
listed in clause (v) of the definition of “Permitted Liens” and (z) any
Intellectual Property, to the extent of any filings required outside of the
United States (unless such filings are in a Specified Foreign Jurisdiction)) as
to which Arabica does not have a perfected Lien, promptly (and not less
frequently than quarterly, in the case of any Collateral constituting
Intellectual Property) (A) execute and deliver to Arabica such amendments to the
Security Documents or such other documents (including any Leasehold Security
Document) as Arabica deems necessary or advisable to grant to Arabica a security
interest in such property and (B) take all actions necessary or advisable to
grant to Arabica a

- 40 -



--------------------------------------------------------------------------------



 



perfected first priority security interest in such property, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Company Security Documents or by law or as may reasonably
be requested by Arabica in respect of such property.
     (ii) With respect to any fee interest in any real property having a value
(together with improvements thereon) of at least $250,000 acquired after the
Commencement Date by any member of the Restricted Group that is not a Foreign
Subsidiary, promptly (A) execute and deliver a first priority mortgage
reasonably satisfactory to Arabica (each, a “Mortgage”), in favor of Arabica
covering such real property, (B) if requested by Arabica, provide Arabica and
any Registered Holders with (1) title and extended coverage insurance covering
such real property in an amount at least equal to the purchase price of such
real property (or such other amount as shall be reasonably specified by Arabica)
as well as a current ALTA survey thereof, together with a surveyor’s certificate
and (2) any consents or estoppels reasonably deemed necessary or advisable by
Arabica in connection with such Mortgage, each of the foregoing in form and
substance reasonably satisfactory to Arabica and (C) if requested by Arabica,
deliver to Arabica legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to Arabica.
     (iii) With respect to any new Subsidiary created or acquired after the
Commencement Date by any member of the Restricted Group, promptly (A) execute
and deliver to Arabica such amendments to the Company Security Documents as
Arabica deems necessary or advisable to grant to Arabica a perfected first
priority security interest in (1) 100% of the Capital Stock of any such new
Domestic Subsidiary that is owned by any member of the Restricted Group, and
(2) 65% of the Capital Stock of any such new Foreign Subsidiary that is owned by
any member of the Restricted Group, (B) deliver to Arabica the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant member or
members of the Restricted Group, (C) if such new Subsidiary is a Domestic
Subsidiary cause such new Subsidiary (a) to become a party to the Company
Guarantee and Security Agreement, (b) to take such actions necessary or
advisable to grant to Arabica a perfected first priority security interest in
the Collateral described in the Company Security Documents with respect to such
new Domestic Subsidiary, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Company
Security Documents or by law or as may reasonably be requested by Arabica (other
than in respect of property listed in clause (v) of the definition of “Permitted
Liens” and Intellectual Property, to the extent of any filings required outside
of the United States and the European Union) and (c) to deliver to Arabica a
certificate of such Domestic Subsidiary, substantially in the form of Exhibit C,
with appropriate insertions and attachments, and (D) if requested by Arabica,
deliver to Arabica legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to Arabica.
     (iv) Promptly upon any member of the Restricted Group undertaking any
business or operations in any Specified Foreign Jurisdiction (other than
entering into agreements with franchisees and similar licensees in any such
jurisdiction and other than in respect of property subject to a Lien expressly
permitted by clause (e) of the definition of “Permitted Liens”) notify Arabica
thereof and, if reasonably requested by Arabica, promptly furnish to Arabica an
opinion of counsel, such opinion and such counsel to be reasonably satisfactory
to Arabica, as to the satisfaction of the requirements of subsections
(i) through (iii) above.
     (j) Leasehold Security Documents. On or prior to the Commencement Date, the
Company shall deliver to Arabica (i) an estoppel certificate executed by its
landlord as contemplated by Section 20.2 of

- 41 -



--------------------------------------------------------------------------------



 



the Headquarters Lease, and (ii) a landlord consent executed by its landlord
under the Headquarters Lease; with each of (i) and (ii) in form and substance
reasonably satisfactory to Arabica. Promptly upon the written request of Arabica
(i) the Company shall execute and deliver to Arabica the Company Leasehold
Mortgage and shall use reasonable efforts to cause the owner of the Headquarters
Building to consent thereto in writing, (ii) after the occurrence and during the
continuance of an Event of Default, the Company shall, and shall cause the
landlord under each other lease of real property to which any member of the
Restricted Group is a party as lessee, and such lessee, to execute and deliver a
landlord consent in form and substance reasonably satisfactory to Arabica, and
(iii) the Company shall, and shall cause any bailee, consignee or warehouseman
with respect to any site where Collateral of the Company or any member of the
Restricted Group is stored or located, and such member of the Restricted Group,
to execute and deliver a bailee, warehouseman’s or similar waiver in form and
substance reasonably satisfactory to Arabica.
     (k) Accounting System. The Company and its Subsidiaries will maintain an
accurate system of accounting in accordance with GAAP. Neither the Company nor
its Subsidiaries will change its fiscal year from the fiscal year accounting
used in the preparation of the financial statements referred to in
Section 19(a).
     (l) Further Assurance. From time to time hereafter, the Company will
execute and deliver, or cause to be executed and delivered, such additional
instruments, certificates and documents, and take all such actions, as Arabica
shall reasonably request for the purpose of implementing or effectuating the
provisions of the Lease/Purchase Documents and upon the exercise by Arabica of
any power, right, privilege or remedy pursuant to the Lease/Purchase Documents
which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority or instrumentality, exercise and
deliver, or cause to be executed and delivered, all applications,
certifications, instruments and other documents and papers that Arabica may be
so required to obtain.
     (m) Use of Proceeds. The Company shall use the sale proceeds received under
the Asset Purchase Agreement for the acquisition and/or construction of new
facilities, operating facility upgrades, working capital and other general
corporate purposes.
     (n) Accounts. The Company shall cause at least seventy (70%) percent of the
Company’s total number of Stores located in the United States to utilize the
Reference Bank for their primary cash management functions and shall cause all
of the Company’s and its Wholly-Owned Subsidiaries’ operating accounts to be
maintained with the Reference Bank. If Arabica shall so request, the Company
shall take, or cause to be taken, any action deemed necessary by Arabica to
obtain and maintain “control” (as defined in the Uniform Commercial Code as in
effect in any applicable jurisdiction) of each deposit account, securities
account or other account of the Company and/or any of its Wholly-Owned
Subsidiaries, including without limitation, the delivery of control agreements
in form and substance satisfactory to Arabica.
     SECTION 22. Negative Covenants. The Company covenants and agrees that until
all Rent and other amounts payable hereunder and under the Lease/Purchase
Documents have been indefeasibly paid in full in cash:
     (a) Indebtedness; Contingent Liabilities. The Company will not, and will
not permit any of its Wholly-Owned Subsidiaries to, create, issue, incur,
assume, suffer, or become liable with respect to any Consolidated Funded
Indebtedness except:
     (i) Consolidated Funded Indebtedness of the Company and its Subsidiaries
hereunder and under the other Lease/Purchase Documents;

- 42 -



--------------------------------------------------------------------------------



 



     (ii) without limiting clause (iv) of this Section 22(a), Indebtedness of
the Company and its Subsidiaries in the amounts existing on the date hereof and
described in Schedule 19(u)(i) (but no re-financings, renewals or extensions
thereof without Arabica’s prior written consent);
     (iii) Guarantee Obligations of the Company and its Subsidiaries in respect
of endorsements of negotiable instruments for collections in the ordinary course
of business;
     (iv) without limiting clause (ii) of this Section 22(a), Capital Lease
Obligations and purchase money Indebtedness of the Company and its Subsidiaries
not exceeding $1,000,000 (of which not more than $500,000 may consist of
existing Capital Lease Obligations) in the aggregate, in each case secured by
Permitted Liens described in clause (v) of the definition of “Permitted Liens”;
     (v) unsecured Consolidated Funded Indebtedness of the Subsidiaries of the
Company to the Company, evidenced by intercompany notes pledged and delivered to
Arabica pursuant to the Security Agreement; and
     (vi) reimbursement obligations (both contingent and otherwise) in respect
of letters of credit (which for the avoidance of doubt are not, and shall not
constitute, Letters of Credit) issued by the Reference Bank on behalf of the
Company and its Subsidiaries to support leases of real property entered into by
the Company and its Subsidiaries, provided that such contingent and other
obligations incurred on and after the Commencement Date (A) shall not exceed at
any time an aggregate amount of $1,000,000, (B) shall be subject to the credit
approval of the Reference Bank, and (C) shall be evidenced by documentation in
form and substance satisfactory to the Reference Bank.
     (b) Liens. The Company will not, and will not permit any of its
Wholly-Owned Subsidiaries to, create, incur, assume or suffer to exist any Liens
upon any of its property, whether now owned or hereafter acquired, except for
Permitted Liens. Without limitation of the foregoing, the Company covenants and
agrees that it will not enter into (and will not suffer or permit any of its
Wholly-Owned Subsidiaries to enter into) any agreement or understanding (each, a
“Restrictive Agreement”) with any Person other than Arabica or the Reference
Bank which could prohibit or restrict in any manner the right of the Company or
any such Wholly-Owned Subsidiary to grant to Arabica or to the Reference Bank
any Lien on any of its Intellectual Property arising under laws other than those
of the United States, whether such Intellectual Property is now owned or
hereafter acquired. The Company represents and warrants that, at the
Commencement Date, neither the Company nor any such Wholly-Owned Subsidiary is
party to any such Restrictive Agreement.
     (c) Disposition of Assets, Etc. The Company will not, and will not permit
any of its Wholly-Owned Subsidiaries to, sell, lease, transfer or otherwise
dispose of any of its properties, assets, rights, licenses or franchises to any
Person, except for (i) the sale by the Company of assets from time to time to
Arabica, and leaseback thereof from Arabica, pursuant to this Agreement and the
other Lease/Purchase Documents; (ii) the disposition of inventory in the
ordinary course of business (which dispositions may be made free from the Liens
of the Lease/Purchase Documents), (iii) the disposition in the ordinary course
of business, without replacement, of equipment which is obsolete or no longer
needed in the conduct of its business and the disposition and replacement in the
ordinary course of business of equipment or other tangible personal property
with other equipment of at least equal utility and value, (iv) the disposition
in the ordinary course of business in any year of equipment or other tangible
personal property having an aggregate value of not more than $1,000,000 and
(v) provided no Default or Event of Default shall have occurred and be
continuing or would result therefrom, transfers of cash and Cash Equivalents to
Caribou

- 43 -



--------------------------------------------------------------------------------



 



Coffee Charitable Foundation in an aggregate amount not to exceed $250,000 from
and after the date of this Agreement.
     (d) Amendment to Organizational Documents. The Company will not, and will
not permit any of its Wholly-Owned Subsidiaries to, permit or suffer any
amendment of its Organizational Documents which could materially and adversely
affect its financial condition or adversely affect the rights of Arabica
hereunder or under the Lease/Purchase Documents or of any party providing
financing to Arabica (it being expressly agreed that the inclusion in such
charter documents of any provision similar to those set forth in
Section 102(b)(2) of Title 8 of the Delaware General Corporation Law is
prohibited under this Section).
     (e) Mergers; Consolidations; Issuance of Securities; Etc. The Company will
not, and will not permit any of its Wholly-Owned Subsidiaries to, dissolve,
liquidate, merge or consolidate into or with any other Person; provided that any
Wholly-Owned Subsidiary of the Company may merge into the Company or any
Wholly-Owned Subsidiary Guarantor so long as the Company or such Wholly-Owned
Subsidiary Guarantor, as the case may be, is the surviving entity of such
merger. The Company will not, and will not permit any of its Wholly-Owned
Subsidiaries to, issue or sell or permit to be issued any additional Capital
Stock, except pursuant to its stock option plan as in effect as of the date
hereof.
     (f) Restricted Payments. The Company will not, and will not permit any of
its Wholly-Owned Subsidiaries to, directly or indirectly declare, order, pay or
make any Restricted Payment or set aside any sum or property therefore except as
follows:
     (i) the Subsidiaries of the Company may (A) pay dividends and make
distributions to the Company and (B) repay indebtedness owed to the Company;
     (ii) the Subsidiaries of the Company may make distributions to the Company
to enable the Company to pay as and when due amounts owed from time to time
hereunder and under the other Lease/Purchase Documents; and
     (iii) the Company may repurchase shares of its Capital Stock and/or pay
dividends to Holdings, provided (A) no Default or Event of Default shall have
occurred and be continuing at the time of such payment or would result
therefrom, (B) the Company and its Subsidiaries will be in pro forma compliance
with the financial covenants set forth in Section 20 of this Agreement as of the
most recently ended period for which financial statements were delivered
pursuant to Section 21(a) of this Agreement on a pro forma basis both before and
after giving effect to any Restricted Payments made hereunder as if such
Restricted Payments were made on the last day of such period, (C) the aggregate
amount of Restricted Payments made hereunder from and after the Commencement
Date shall not exceed (i) $10,000,000 in the aggregate during any fiscal year,
and (ii) $20,000,000 in the aggregate during the term of this Agreement, (D) in
the event that the aggregate amount of the Restricted Payments made hereunder
shall exceed $5,000,000 in any fiscal year, the aggregate amount of Capital
Expenditures permitted under this Agreement in such fiscal year shall be reduced
by the amount of such excess, and (E) the Coffeehouse Level EBITDA Margin for
the most recently completed Reference Period for which financial statements have
been delivered pursuant to Section 21(a)(ii) of this Agreement must be 15% or
greater of Coffeehouse Level Sales for such Reference Period.
     (g) Investments, Loans and Acquisitions. The Company will not, and will not
permit any of its Wholly-Owned Subsidiaries to, (i) purchase or acquire any
Indebtedness or Capital Stock of any other Person, (ii) acquire all or
substantially all of the assets, or any division, of any Person, (iii) make any
loan, advance or extension of credit to, or contribution to the capital of, or
other investment in, any other

- 44 -



--------------------------------------------------------------------------------



 



Person, (iv) purchase any real estate for sale or investment, (v) purchase any
commodities futures contracts, (vi) form any Subsidiary, or (vii) make any
commitment or acquisition of any option or enter into any other arrangement for
the purpose of making any of the foregoing investments, loans or acquisitions
(the foregoing, “Investments”), except the following:
     (i) Qualified Investments;
     (ii) the existing investments referred to in Schedule 22(g)(ii);
     (iii) Hedging Agreements in connection with bona fide hedging transactions
in the ordinary course of business;
     (iv) loans from the Company to its Wholly-Owned Subsidiary Guarantors that
are evidenced by intercompany notes that are pledged and delivered to Arabica
pursuant to the Security Agreement;
     (v) other Investments, including Permitted Acquisitions, in an aggregate
amount not exceeding $2,500,000 in any fiscal year, provided that at the time of
any Investment no Default or Event of Default shall have occurred and be
continuing.
     (h) Sale and Leaseback. Except as contemplated by this Agreement and the
other Lease/Purchase Documents, the Company will not, and will not permit any of
its Wholly-Owned Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any of its property acquired prior
to the date of this Agreement in order to lease such property or lease other
property that it intends to use for substantially the same purpose as such
property being sold or transferred.
     (i) Transaction with Affiliates. The Company will not, and will not permit
any of its Wholly-Owned Subsidiaries to, enter, directly or indirectly, into any
purchase, sale, lease or other transaction with any Affiliate, except in the
ordinary course of business and on terms that are no less favorable to the
Company or its Wholly-Owned Subsidiary, as applicable, than those which could be
obtained at the time in a comparable arm’s length transaction with any Person
who is not an Affiliate. The Company will not, and will not permit any of its
Wholly Owned Subsidiaries to, incur Indebtedness to any Affiliate except as
permitted under Section 22(a) of this Agreement. All transactions of the Company
and its Wholly-Owned Subsidiaries with Affiliates existing on the date of this
Agreement are described on Schedule 22(i) hereto.
     (j) ERISA. The Company will not permit any Plan maintained by the Company
and its Subsidiaries to (i) engage in any “prohibited transaction” (as defined
in Section 4975 of the Code), (ii) incur an “accumulated funding deficiency” (as
defined in Section 302 of ERISA), or (iii) terminate (or suffer to be
terminated) any Plan in a manner that could result in the imposition of a Lien
on the assets of any member of the Restricted Group pursuant to Section 4068 of
ERISA.
     (k) Amendment of Certain Agreements. The Company will not, and will not
permit any member of the Restricted Group to, amend or modify any of its
organizational documents or any of the Lease/Purchase Documents without the
prior written consent of Arabica, which will not be unreasonably withheld or
delayed. The Company will not, and will not permit any of its Wholly Owned
Subsidiaries to, amend any material agreement if the same would be reasonably
likely to result in a Material Adverse Effect.
     (l) Margin Stock. The Company will not, and will not permit its
Wholly-Owned Subsidiaries to, use or permit the use of any of the proceeds of
any amounts received by it under the Lease/Purchase

- 45 -



--------------------------------------------------------------------------------



 



Documents, directly or indirectly, for the purpose of purchasing or carrying, or
for the purpose of reducing or retiring any Indebtedness which was originally
incurred to purchase or carry, any Margin Stock or for any other purpose which
might constitute a “purpose credit” within the meaning of Regulation U, or cause
this Agreement to violate Regulation T, U or X of the Board or the Securities
Exchange Act of 1934, as amended, or any rules or regulations promulgated under
such statutes.
     (m) Negative Pledges, Etc. The Company will not, and will not permit its
Wholly-Owned Subsidiaries to, enter into any agreement, amendment or arrangement
(excluding this Agreement or any other Lease/Purchase Document) prohibiting or
restricting (i) it from amending or otherwise modifying this Agreement or any
other Lease/Purchase Document, (ii) the creation or assumption of any Liens upon
its properties, revenues or assets, whether now owned or hereafter acquired, or
(iii) the ability of any Subsidiary to make any payment or distribution,
directly or indirectly, to the Company. The Company will not, and will not
permit its Wholly-Owned Subsidiaries to, renew or enter into any material
agreement without using commercially reasonable efforts to obtain the written
consents of such third parties necessary to effect the collateral assignments
thereof and grants of security interests therein in accordance with the Lease
Purchase Documents.
     SECTION 23. Events of Default. Any of the following events shall constitute
an “Event of Default” (whether any such event shall be voluntary or involuntary,
or come about or be effected by operation of law or pursuant to or in compliance
with any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):
     (a) The Company shall fail to pay any Rent or amount payable under
Sections 29 or 30 when due in accordance with the terms hereof; or any expense
or other Supplemental Payment within three days of the date when due in
accordance with the terms hereof; or
     (b) any representation or warranty made or deemed made by any member of the
Restricted Group herein or in any other Lease/Purchase Document or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Lease/Purchase Document shall prove to have been inaccurate in any material
respect on or as of the date made or deemed made; or
     (c) The Company (i) shall default in the observance or performance of any
agreement contained in Sections 21(b)(v), (vi), (vii) or (viii), 21(d), 21(e),
21(f) or 21(g) or Section 22 hereof, or in Section 4 of the Supplemental
Agreement, or any member of the Restricted Group shall default in the observance
or performance of any agreement contained in Sections 5.2 or 5.5 of the Company
Guarantee and Security Agreement, or (ii) shall default in the observance or
performance of any agreement contained in Section 21(a) or Sections 21(b)(i),
(ii), (iii), (iv) or (ix) hereof and such default shall continue unremedied for
a period of 5 days;
     (d) Any member of the Restricted Group shall default in the observance or
performance of any other agreement contained in this Agreement or any other
Lease/Purchase Document to which it is a party (other than as provided in
paragraphs (a) through (c) of this Section), and such default shall continue
unremedied for a period of 30 days after notice to the Company from Arabica; or
     (e) (i) any member of the Restricted Group shall (i) default in making any
payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding any payment under the Lease/Purchase Document) on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or

- 46 -



--------------------------------------------------------------------------------



 



contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $500,000; or
     (f) (i) any member of the Restricted Group shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
member of the Restricted Group shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against any member of the
Restricted Group any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against any
member of the Restricted Group any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any member of the Restricted Group shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) any member of the
Restricted Group shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or
     (g) Any member of the Restricted Group or any Commonly Controlled Entity
shall fail to pay when due an amount or amount that it shall have become liable
to pay to the PBGC or to a Plan under Title IV of ERISA and which, together with
all such amounts, exceeds $500,000 in the aggregate; or notice of intent to
terminate a Plan or Plans shall be filed under Title IV of ERISA by any member
of the Restricted Group, any Commonly Controlled Entity, any plan administrator
or any combination of the foregoing; or a condition shall exist by reason of
which the PBGC would be entitled to obtain a decree adjudicating that any such
Plan or Plans must be terminated; or
     (h) one or more judgments or decrees shall be entered against any member of
the Restricted Group involving in the aggregate a liability (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $1,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or
     (i) any of the Company Security Documents or any of the Lease/Purchase
Documents shall cease, for any reason, to be in full force and effect, or any
member or Affiliate of any member of the Restricted Group shall so assert, or
any Lien created by any of the Company Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby,
or any member or Affiliate of any member of the Restricted Group shall so
assert; or

- 47 -



--------------------------------------------------------------------------------



 



     (j) the guarantee contained in Section 2 of the Company Guarantee and
Security Agreement shall cease, for any reason, to be in full force and effect
or any member or Affiliate of any member of the Restricted Group shall so
assert; or
     (k) a Change of Control shall occur; or
     (l) Holdings shall (i) conduct, transact or otherwise engage in, or commit
to conduct, transact or otherwise engage in, any business or operations other
than those incidental to its ownership of the Capital Stock of the Company,
(ii) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (x) nonconsensual obligations
imposed by operation of law, (y) obligations pursuant to the Lease/Purchase
Documents to which it is a party and (z) obligations with respect to its Capital
Stock, or (iii) own, lease, manage or otherwise operate any properties or assets
other than the ownership of shares of Capital Stock of the Company.
     SECTION 24. Remedies Upon Default.
     (a) Upon the occurrence of any Event of Default, Arabica may undertake one
or more of the following actions: (i) exercise the Put Option and require the
Company to purchase, and upon such exercise the Company shall be obligated to
purchase and pay for the Assets in accordance with the terms of the Put Option
Letter, (ii) terminate as to some or all of the Assets the lease, license and
purchase option financing provided hereunder, (iii) exercise all or any of its
rights under any of the Lease/Purchase Documents and the Collateral provided to
it thereunder, (iv) exercise any and all rights available to Arabica at law or
in equity, and proceed to protect and enforce Arabica’s rights by any action at
law, in equity or other appropriate proceeding. In the event that Arabica shall
apply for the appointment of, or the taking of possession by, a trustee,
receiver or liquidator of the Company or any Store or of any other similar
official to hold or liquidate all or any substantial part of the properties or
assets of the Company or any Store following the occurrence of a default in
payment of any amount owed hereunder and following any applicable notice or cure
period, the Company hereby consents, and will cause each of its Wholly-Owned
Subsidiaries to consent, to such appointment and taking of possession and agrees
to execute and deliver any and all documents requested by Arabica relating
thereto (whether by joining in a petition for the voluntary appointment of, or
entering no contest to a petition for the appointment of, such an official or
otherwise, as appropriate under applicable law).
     (b) Without limiting the foregoing, upon the occurrence and during the
continuance of an Event of Default hereunder, whether or not Arabica has taken
any of the actions set forth in (a) above, Arabica may require, at its option:
(i) the Company to use its reasonable commercial efforts to obtain an absolute
assignment in form and substance reasonably satisfactory to Arabica of all of
the right, title and interest of the Company and its Wholly-Owned Subsidiaries
in their respective real estate leases (provided any such assignment shall be
subject to the condition that Arabica shall sublease the covered premises back
to the Company or its Subsidiary, as applicable, on the same terms as the
assigned lease), (ii) the Company and Caribou to cause its Wholly-Owned
Subsidiaries to use reasonable commercial efforts to obtain real estate
leasehold mortgages in form and substance reasonably satisfactory to Arabica
with respect to each of the real estate leaseholds of the Company and its
Wholly-Owned Subsidiaries (in the event absolute assignments are not required
pursuant to clause (i) immediately above) and/or (iii) the Company and its
Wholly-Owned Subsidiaries to enter into agency account agreements with respect
to each of their respective deposit and other accounts in form and substance
similar to the form attached to the Company Guarantee and Security Agreement and
otherwise reasonably satisfactory to Arabica, requiring all of such depository
banks to sweep such accounts daily and wire such funds into a concentration
account pledged to Arabica.

- 48 -



--------------------------------------------------------------------------------



 



     (c) In addition, the Company shall be liable for all Rent accrued through
the date of termination hereof or, if Arabica exercises the Put Option, through
the Exercise Price Payment Date (as defined in the Put Option Letter), and any
and all Supplemental Payments and other amounts due hereunder and under any of
the other Lease/Purchase Documents before or after any termination hereof,
including all costs and expenses (including without limitation reasonable
attorney’s fees and disbursements) incurred by reason of the occurrence of any
Event of Default or the exercise of Arabica’s remedies with respect thereto.
     (d) No failure to exercise and no delay in exercising, on the part of
Arabica or any Registered Holder, any right, remedy, power or privilege
hereunder or under the other Lease/Purchase Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law. To the extent permitted
by applicable law, the Company, for itself and on behalf of its Wholly Owned
Subsidiaries, hereby waives any rights now or hereafter conferred by statute or
otherwise which may require Arabica to sell the Assets in mitigation of
Arabica’s damages or otherwise to limit or modify any of Arabica’s rights or
remedies under this Section 24.
     SECTION 25. Arabica’s Right to Perform for the Company. If the Company
fails to make any Supplemental Payment required to be made by it hereunder or
fails to perform or comply with any of its agreements contained herein, Arabica
may itself make such payment or perform or comply with such agreement, and the
amount of such payment and the amount of the expenses of Arabica incurred in
connection with such payment or the performance of or compliance with such
agreement, as the case may be, together with an amount thereon computed at the
Late Payment Rate in accordance with Section 6(b), shall, if not paid by the
Company to Arabica on demand, be deemed a Supplemental Payment hereunder;
provided, however, that no such payment, performance or compliance by Arabica
shall be deemed to cure any Event of Default hereunder.
     SECTION 26. Further Assurances. Arabica and the Company agree to cooperate
in good faith and to execute and deliver such documents and further assurances
consistent with and in clarification of the characterization and intent of the
parties with respect to this Agreement, the Supplemental Agreement, the Put
Option Letter and the Call Option Letter.
     SECTION 27. Transaction Costs, Fees and Expenses. The Company shall pay
promptly all out-of-pocket costs, fees and expenses of Arabica and its agents
and representatives in connection with the negotiation, preparation, execution,
delivery, administration and enforcement of this Agreement and any of the
Lease/Purchase Documents (and all amendments, modifications and supplements
hereto and thereto) and any agreements or instruments entered into or executed
in connection herewith, including without limitation all costs, fees and
expenses of outside legal counsel or the allocated costs of in-house legal
counsel, accounting, consulting, brokerage or other similar professional fees or
expenses, and any fees or expenses associated with any travel or other costs
relating to any appraisals or credit or other examinations conducted in
connection with the Obligations or any collateral therefor, and if all such
expenses are not paid within five Business Days after demand therefor, in
addition to the amount of such expenses, a late fee computed pursuant to
Section 6(b) shall be payable.
     SECTION 28. Notices. All notices provided for or required under the terms
and provisions hereof shall be in writing and may be personally served, telexed
or sent by telefacsimile or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service, upon
receipt of telefacsimile or telex, or three Business Days after depositing it in
the United States mail with postage prepaid and properly addressed (i) if to
Arabica or the Company, at their

- 49 -



--------------------------------------------------------------------------------



 



respective addresses as set forth on the signature page hereof or at such other
address as either of them shall, from time to time, designate in writing to the
other, and (ii) if to any Registered Holder, to the address of such Registered
Holder as such Registered Holder shall designate, from time to time, in writing
to Arabica and the Company.
     SECTION 29. Call Option.
     (a) Company Call Option. Provided the Company has paid all Rent, all
Supplemental Payments and all other amounts then due hereunder or under any of
the other Lease/Purchase Documents, the Company shall have the right and option
to purchase, pursuant to the Call Option Letter, all, or a pro rata portion of
all, of the Assets from Arabica on any Rent Payment Date occurring after the
first anniversary of the date hereof for an aggregate price of $10.00, payable
in connection with each such purchase, plus the other amounts specified in the
Call Option Letter. The Company shall notify Arabica of its exercise of the Call
Option not less than thirty (30) days prior to the Rent Payment Date on which
the purchase is to be effected, any such notice to be irrevocable and to be
provided in accordance with the terms of the Call Option Letter. If the Company
exercises the Call Option under this Section 29(a), Arabica undertakes to sell
the Assets to the Company at such price and on the terms and conditions provided
herein and in the Call Option Letter. The Call Option may be utilized on more
than one Rent Payment Date.
     (b) Settlement Terms. In the event that the Company purchases the Assets
from Arabica pursuant to Section 29(a) above and the Call Option Letter, Arabica
and the Company hereby agree that the following provisions shall apply:
     (i) Representations and Warranties of the Company. The Company shall
represent, warrant, covenant and agree with Arabica as of the date of any sale
of the Assets by Arabica to the Company, except where specific reference is made
to another date or dates, that:
     (A) The Company has the full right, power and authority to purchase such
Assets from Arabica as provided in this Agreement and to carry out the Company’s
obligations under this Agreement (as such pertain to the sale of such Assets),
and all requisite action necessary to authorize the Company to enter into the
purchase of the Assets and to carry out the Company’s obligations with respect
thereto has been, or on or before the date of any sale of the Assets to the
Company, will have been, taken;
     (B) The Company acknowledges that:
     (1) The Company is purchasing the Assets, and the Assets shall be conveyed
and transferred to the Company, “HAVING BEEN INSPECTED TO THE SATISFACTION OF
CARIBOU, AS-IS, WHERE-IS, AND WITH ALL FAULTS AND SPECIFICALLY AND EXPRESSLY
WITHOUT ANY RECOURSE OR WARRANTIES, REPRESENTATIONS, COVENANTS OR GUARANTEES,
EXPRESSED OR IMPLIED, OF ANY KIND, NATURE, OR TYPE WHATSOEVER FROM OR ON BEHALF
OF ARABICA”; provided, that Arabica shall represent that there are no Liens on
the Assets which have arisen because of Arabica’s action or inaction. The
Company acknowledges that it has not relied, and is not relying, on any
information, document, sales brochure, or other literature, sketch, projection,
pro forma, statement, representation, guarantee, or warranty (whether express or
implied, or oral or written, or material or immaterial) that may have been given
by, or made by, or on behalf of, Arabica;

- 50 -



--------------------------------------------------------------------------------



 



     (2) The Company shall not be entitled to, and shall not rely on, Arabica or
Arabica’s agents as to (a) the quality, nature, adequacy, or physical condition
of the Assets; or (b) the quality of any labor or materials relating in any way
to the Assets;
     (3) EXCEPT AS EXPRESSLY SET FORTH IN THE PROVISO IN SUBPARAGRAPH (1) ABOVE
(WITH RESPECT TO VOLUNTARILY INCURRED LIENS), ARABICA HAS NOT, DOES NOT, AND
WILL NOT, WITH RESPECT TO THE ASSETS, MAKE ANY WARRANTIES OR REPRESENTATIONS,
EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING BUT NOT IN ANY WAY
LIMITED TO, ANY WARRANTY OF CONDITION, MERCHANTABILITY, HABITABILITY, OR FITNESS
FOR A PARTICULAR USE, OR WITH RESPECT TO THE VALUE, PROFITABILITY, OR
MARKETABILITY OF THE ASSETS; and
     (4) Without in any way limiting the generality of the preceding
subparagraphs (1) through (3), the Company specifically acknowledges and agrees
that the Company hereby waives, releases, and discharges any claim the Company
has, might have had, or may have against Arabica with respect to the condition
of the Assets, patent or latent, the actual or potential income or profits to be
derived from the Assets, and any other state of facts which exists with respect
to such Assets.
     (ii) Survival Beyond Closing. The representations and warranties of the
Company contained in this Agreement as set forth in Section 29(b)(i) shall
survive the closing of the sale of the Assets to the Company.
     (iii) Seller. At the sale of any Assets to the Company, Arabica shall
deliver or cause to be delivered to the Company, at the Company’s sole cost and
expense, a bill of sale of such Assets, duly executed by Arabica.
     (iv) Payment. On the closing date of the sale, the Company shall pay $10 to
Arabica plus the other amounts required to be paid pursuant to the Call Option
Letter.
     SECTION 30. Put Option. Upon the occurrence of any event specified in
Sections 1, 2, 3, 4, 5, 6 or 7 of the Put Option Letter, Arabica may exercise
the Put Option and require the Company to purchase, and upon such exercise the
Company shall be obligated to purchase and pay for, Assets in accordance with
the terms of the Put Option Letter.
     SECTION 31. Arabica Agents, Nominees or Representatives. In fulfilling any
of its obligations or exercising any of its rights under this Agreement, the
Supplemental Agreement, the Put Option Letter, the Call Option Letter or any
agreement entered into in connection herewith, Arabica may designate and utilize
an agent, nominee or representative, which shall, unless otherwise indicated by
Arabica, have right and authority to act on behalf of Arabica.
     SECTION 32. Miscellaneous. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating or diminishing Arabica’s rights under the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or

- 51 -



--------------------------------------------------------------------------------



 



render unenforceable such provision in any other jurisdiction. No term or
provision of this Agreement may be amended, altered, waived, discharged or
terminated orally, but only by an instrument in writing signed by a duly
authorized officer of the party against which the enforcement of the amendment,
alteration, waiver, discharge or termination is sought. A waiver on any one
occasion shall not be construed as a waiver on a future occasion. All of the
covenants, conditions and obligations contained in this Agreement shall be
binding upon and shall inure to the benefit of the respective successors and
assigns of Arabica and (subject to the restrictions of Section 13(a) hereof) the
Company. This Agreement may be executed in as many counterparts as shall be
determined by the parties hereto when so executed, each such counterpart shall
be binding on both parties hereto, notwithstanding that both parties are not
signatories to the same counterpart. This Agreement and each related instrument,
document, agreement and certificate collectively constitute the entire agreement
of Arabica and the Company with respect to the financing of the Assets, and
cancel and supersede any and all prior oral or written understandings with
respect thereto. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING
WITHOUT LIMITATION ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE. THE
COMPANY HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK, AS WELL AS TO THE JURISDICTION OF ALL COURTS FROM WHICH AN APPEAL
MAY BE TAKEN OR OTHER REVIEW SOUGHT FROM THE AFORESAID COURTS, FOR THE PURPOSE
OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THE COMPANY’S OR ANY OF
ITS WHOLLY-OWNED SUBSIDIARIES’ OBLIGATIONS UNDER OR WITH RESPECT TO THIS
AGREEMENT OR ANY LEASE/PURCHASE DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, AND EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT MAY HAVE AS TO
VENUE IN ANY OF SUCH COURTS.
     SECTION 33. Payments, Set-Off and Subordination.
     (a) If any payment hereunder is due and payable on a day that is not a
Business Day, such payment shall be due and payable in the next preceding
Business Day.
     (b) Upon the occurrence and during the continuance of any Event of Default,
Arabica is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and any other
indebtedness at any time owing by Arabica to or for the credit or the account of
the Company against any and all of the Obligations now or hereafter existing
hereunder or under any Lease/Purchase Document.
     (c) The Company acknowledges that Arabica is financed with financing
provided by a credit provider and that the Assets and the Company’s rights under
this Agreement and the other Lease/Purchase Documents and the lease, license and
purchase option financing and other transactions contemplated hereunder are
subject and subordinate to the Lien on the Assets granted by Arabica to such
credit provider. The Company further acknowledges that the Obligations are
secured by a Lien granted by the Company to Arabica, pursuant to this Agreement
and the Lease/Purchase Documents, on the Assets and the other assets of the
Company not leased and licensed hereunder.
     SECTION 34. Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER
DOCUMENTS ENTERED INTO IN CONNECTION HEREWITH OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR THE

- 52 -



--------------------------------------------------------------------------------



 



RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver is intended to
be all-encompassing of any and all disputes that may be filed in any court and
that relate to the subject matter of this transaction, including contract
claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 34 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
DOCUMENT ENTERED INTO IN CONNECTION WITH THIS AGREEMENT. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
     SECTION 35. Effect on Prior Agreement. The terms of this Agreement shall
substitute for and replace the terms of the 2004 Agreement without constituting
a novation thereof. The respective rights of Company and Arabica with respect to
any transactions under the 2004 Agreement shall not in any circumstance be
terminated, extinguished or discharged hereby but shall hereafter be governed by
the terms of this Agreement.

- 53 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the date first above
written.

            ARABICA FUNDING, INC.
      By           Name:           Title:           Address
c/o Global Securitization Services, LLC
68 South Service Road, Suite 120
Melville, NY 11747

CARIBOU COFFEE COMPANY, INC.
      By           Name:           Title:           Address
3900 Lakebreeze Avenue North
Brooklyn Center, MN 55429
   

- 54 -



--------------------------------------------------------------------------------



 



SCHEDULE 6(a)
RENT
     SECTION 1. Rent Calculation Methodology. The Company hereby agrees to pay
Rent to Arabica according the following methodology:

  (a)   The Rent shall be paid in installments payable on each Rent Payment
Date, each of which shall be in an amount equal to the aggregate of (i) the
Rental Rate (as defined below) for the Rent Period ending on such Rent Payment
Date, calculated in accordance with Section 1(b), below, plus (ii) the Third
Rent Component computed in accordance with Section 1(c) below, plus (iii) the
amount of $100,000, plus (iv) the amount of $6,000, plus (v) on each Rent
Payment Date that occurs on the last day of the second fiscal quarter of the
Company only, the amount of $35,000, provided that the Rent payable on the Final
Rent Payment Date shall equal the foregoing aggregate amount plus the unpaid
Acquisition Cost.     (b)   The Rental Rate (the “Rental Rate”) payable on any
Rent Payment Date shall be an amount (determined by the Company) equal to the
sum of:

  (i)   the Primary Rate Component, which shall apply to Assets that are subject
to this Agreement on the first day of a Rent Period, and which equals the
product of (A) the aggregate unpaid Acquisition Cost of such Assets multiplied
by (B) the Eurodollar Rate applicable to such Rent Period plus the Applicable
Margin multiplied by (C) a fraction equal to the number of days in such Rent
Period divided by 360, plus     (ii)   the Additional Rate Component, which
shall apply to Assets that are added to this Agreement during such Rent Period
pursuant to a Supplement, and which equals the product of (A) the Acquisition
Cost of such Assets multiplied by (B) the Eurodollar Rate applicable to the
period from the date such Assets are added to this Agreement to the end of such
Rent Period, plus the Applicable Margin multiplied by (C) a fraction equal to
the number of days from the date such Assets are added to this Agreement to the
end of such Rent Period divided by 360. The Additional Rate Component shall be
computed for each group of Assets added to this Agreement during a Rent Period.

  (c)   The “Third Rent Component” referenced in Section 1(a)(ii) of this
Schedule shall be determined for each day during a Rent Period and shall equal
the product of (i) the Reference Amount on such day, multiplied by (ii) the
Third Rent Component Rate, multiplied by (iii) a fraction the numerator of which
is one and the denominator of which is 360.     (d)   Arabica and the Company
agree that the amount set out in clause (iii) of Section 1(a) of this Schedule
represents the initial estimate of the cost that will be incurred by Arabica
during each Rent Period to obtain or cause to be obtained property insurance for
the Equipment and to perform or cause to be performed Major Maintenance and
Required Alterations for the Equipment. Arabica and the Company agree that,
except as otherwise provided in this Schedule 6(a), any change in any component
of the Rent, including such estimated cost, shall be subject to the written
agreement of Arabica and the Company, and

 



--------------------------------------------------------------------------------



 



      that any such change shall apply only to Rent Periods commencing after the
date of such agreement.

     SECTION 2. Supplemental Payments. The Company agrees to pay Arabica all
Supplemental Payments promptly as the same shall become due and owing.
     SECTION 3. Method of Payment; Full Recourse. If the date that the Rent is
due is other than a Business Day, the Rent otherwise payable on such date shall
be computed to, and shall be payable on, the next succeeding Business Day unless
such next succeeding Business Day occurs in the next calendar month, in which
case the Rent shall be payable on the next preceding Business Day. All Rent
payments required to be made by the Company to Arabica hereunder shall be made
in immediately available funds and in Dollars to an account of Arabica specified
by Arabica. In the event of any assignment to a Registered Holder pursuant to
Section 13 of the Agreement, all payments which are assigned to such Registered
Holder shall be paid in the same manner specified herein for payments to Arabica
at such address as shall be designated by such Registered Holder. Time is of the
essence in connection with the payment of Rent. The obligation of the Company to
pay Rent, Supplemental Payments and all other amounts payable under the
Agreement, this Schedule 6(a), the Put Option Letter and the Call Option Letter
shall be full recourse obligations of the Company. Arabica and the Company
agree, for income tax purposes, that the obligation of the Company to pay the
component of the Rent specified in Section 1(a)(iv), above, shall be offset and
discharged, dollar-for-dollar, by the obligation of Arabica to pay amounts to
the Company pursuant to the Supplemental Agreement.
     SECTION 4. Increased Costs.
     (a) Arabica shall promptly notify the Company and Arabica of each
determination of any Rental Rate hereunder and the effective date thereof. Any
change in the Rental Rate resulting from a change in the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the first
day of the Rent Period next succeeding the day on which such change becomes
effective. The Company also agrees to pay to Arabica on the last day of such
next occurring Rent Period an amount, calculated by Arabica, intended to
compensate Arabica for any increased costs, reduction in income or additional
expense resulting from such change in the Eurocurrency Reserve Requirements for
the period from the effective date thereof to the beginning of such next
occurring Rent Period (and may include the cost of deferring payment of such
amount by the Company until the last day of such next occurring Rent Period).
Arabica shall provide the Company with a statement of its calculation of such
increased cost, reduction in income or additional expense and of its increased
Applicable Margin, which statement shall be prima facie evidence of the
correctness of such calculation, absent manifest error.
     (b) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by Arabica with any request
or directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the date hereof shall:

  (i)   increase the cost to, or impose an additional cost on, Arabica as a
result of Arabica performing its obligations under the Agreement; and/or    
(ii)   reduce the amount payable or the effective return to Arabica pursuant to
the Agreement; and/or     (iii)   reduce the rate of return of Arabica on its
overall capital by reason of a change in the manner in which it is required to
allocate capital resources to its obligations pursuant to the Agreement or the
Supplemental Agreement; and/or

-2-



--------------------------------------------------------------------------------



 



  (iv)   require Arabica to make a payment or forego a return on or calculated
by reference to any amount received or receivable by it under the Agreement,

then, in any such case, Arabica shall promptly notify the Company (with a copy
to Arabica) of the event by reason of which it has become so entitled.
Commencing with the next occurring Rent Period, Arabica may increase the
Applicable Margin by an amount necessary to compensate Arabica for the amount of
such increase in cost, reduction in income or additional expense. Such increased
Applicable Margin shall apply for so long as such increased cost, reduction in
income or additional expense is incurred by Arabica, and Arabica agrees to
notify the Company when such increased cost, reduction income or additional
expense is no longer applicable. The Company also agrees to pay on the last day
of such next occurring Rent Period an amount, calculated by Arabica, intended to
compensate Arabica for such increased cost, reduction in income or additional
expense for the period from the date of the initial incurrence of such cost,
reduction or expense by Arabica to the beginning of such next occurring Rent
Period (and may include the cost of deferring payment of such amount by the
Company until the last day of such next occurring Rent Period). Arabica shall
provide the Company with a statement of its calculation of such increased cost,
reduction in income or additional expense and of its increased Applicable
Margin, which statement shall be prima facie evidence of the correctness of such
calculation, absent manifest error.
     Notwithstanding the foregoing, unless the Company consents, Arabica shall
not be entitled to adjust the Rental Rate or collect from the Company any other
payments, reimbursements or compensation pursuant to this Section 4 as a result
of any increase in the cost to Arabica of performing or causing to be performed
any Major Maintenance or Required Alterations pursuant to the Agreement, or
maintaining or causing to be maintained property damage insurance coverage for
the Equipment pursuant to the Agreement.
     SECTION 5. Payments Before End of Rent Period. If the Company for any
reason makes any payment of Rent on any day other than the last day of the
applicable Rent Period, or if payment under the Call Option or the Put Option is
made on a day other than the last day of a Rent Period, the Company shall pay to
Arabica a make whole payment pursuant to the following formula:

         
 
  L =   (R - T) x P x D
 
     
 
              360
 
       
 
  L =   amount payable to Arabica
 
       
 
  R =   Rental Rate (excluding the Applicable Margin)
 
       
 
  T =   effective interest rate per annum at which any readily marketable bond
 
      or other obligation of the United States, selected at Arabica’s sole
 
      discretion, maturing on or near the last day of the then applicable
 
      Rent Period and in approximately the same amount as such amount of
 
      Rent can be purchased by Arabica on the day of such payment of Rent
prepaid
 
       
 
  P =   the amount of Rent prepaid
 
       
 
  D =   the number of days remaining in the Rent Period as of the date of such
 
      payment

-3-



--------------------------------------------------------------------------------



 



The Company shall pay such amount on the last day of the next occurring Rent
Period, unless the Company is purchasing all of the Assets pursuant to the Call
Option or the Put Option, in which case such amount shall be paid on the date of
such payment. Arabica shall, on or prior to the first date of such next
occurring Rent Period or such date of payment, as applicable, present to the
Company a statement setting forth Arabica’s calculation of such amount pursuant
hereto, which statement shall be deemed true and correct absent manifest error.
     SECTION 6. Funding. If and whenever, at any time, Arabica notifies the
Company that adequate and fair means do not exist for ascertaining the
Eurodollar Rate under this Agreement and/or for calculating the Rental Rate
under this Agreement, then Arabica shall give notice (a “Eurodollar Notice”)
thereof to the Company. From and after the date specified in such Eurodollar
Notice (which shall be the last day of the current Rent Period), the Rental Rate
shall be computed using the Base Rate as may be established by Arabica from time
to time in accordance with this Agreement and notified to the Company prior to
the beginning of each Rent Period (and prior to each time that additional Assets
are added to this Agreement pursuant to a Supplement). Utilization of the Base
Rate shall continue until Arabica provides notice to the Company that the
circumstances giving rise to the Eurodollar Notice have terminated and it is
again in a position to calculate the Rental Rate based on the Eurodollar Rate.

-4-